


Exhibit 10.1

 

AMENDED AND RESTATED ADDENDUM NO. 5 TO LEASE

 

THIS AMENDED AND RESTATED ADDENDUM NO. 5 TO LEASE (“Addendum No. 5”) is dated as
of June 30, 2015, by and between 1201 F STREET, L.P., a Delaware limited
partnership (“Lessor”) (successor in interest to 1201 F Street L.L.C.), and CRA
INTERNATIONAL, INC., formerly known as Charles River Associates Incorporated, a
Massachusetts corporation (“Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, by Lease dated November 29, 1999 (the “Original Lease”), as amended by
Addendum No. 1 dated as of December 2, 1999, Addendum No. 2 dated as of
September 22, 2000, Addendum No. 3 dated as of November 18, 2005, and Addendum
No. 4 dated as of December 1, 2009 (collectively, the “Lease”), Lessor leased to
Lessee and Lessee leased from Lessor, approximately thirty-six thousand six
hundred (36,600) square feet of rentable area on the seventh (7th) and eighth
(8th) floors of the office building located at 1201 F Street, N.W., Washington,
D.C. 20004 (such area being hereinafter referred to as the “Demised Premises,”
and the building being hereinafter referred to as the “Building”) and
approximately five hundred seventy (570) square feet of storage space in the
Building (such area being hereinafter referred to as the “Storage Space”);

 

WHEREAS, Lessee has requested that the Lease be terminated with regard to a
portion of the Demised Premises located on the seventh (7th) floor of the
Building (the “Additional Give-Back Premises”), which Additional Give-Back
Premises is identified as area “B” on Exhibit A-1 attached hereto and made a
part hereof, and with respect to a portion of the Storage Space (the “Give-Back
Storage Space”), which Give-Back Storage Space is identified on Exhibit A-2
attached hereto and made a part hereof, and Lessor, upon receipt of Lessee’s
request, has agreed to the requested termination of the Lease with regard to the
Additional Give-Back Premises and the Give-Back Storage Space upon the terms and
conditions hereinafter set forth in the body of this Addendum No. 5;

 

WHEREAS, the term of the Lease (the “Current Term”) currently is scheduled to
expire on October 31, 2015, and Lessee has requested that the term of the Lease
be extended for an additional period of twelve (12) years (the “Addendum No. 5
Extension Term,” and with the Current Term, the “Lease Term”);

 

WHEREAS, Lessee has accepted Lessor’s proposed terms and conditions with respect
to the Addendum No. 5 Extension Term and the surrender of the Additional
Give-Back Premises and the Give-Back Storage Space;

 

WHEREAS, unless otherwise provided herein, all terms used in this Addendum No. 5
that are defined in the Lease shall have the meanings provided for in the Lease;
and

 

WHEREAS, Lessor and Lessee desire to formally reflect their understandings and
agreements with respect to the foregoing and as to certain other matters, and
therefore to revise and modify the Lease accordingly, with respect to the
following provisions:

 

1.                                      Method of Measurement

2.                                      Partial Surrender

 

--------------------------------------------------------------------------------


 

3.                                      Demised Premises

4.                                      Swing Space

5.                                      Addendum No. 5 Extension Term

6.                                      Security Deposit

7.                                      Condition

8.                                      Addendum No. 5 Hold Space

9.                                      Addendum No. 5 Option Space

10.                               Addendum No. 5 Right of Opportunity

11.                               Second Extension Term

12.                               Parking

13.                               Compliance with Laws

14.                               Storage Space

15.                               Amendment and Restatement

16.                               Lender Approval

17.                               Broker and Agent

18.                               Exculpation

19.                               Confidentiality

20.                               Other Terms and Provisions

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

 

1.                   METHOD OF MEASUREMENT

 

(A)                               The parties acknowledge and agree that the
Building and the Demised Premises have been remeasured in accordance with a
modified version of BOMA.  Based thereon, the Building contains 223,302 rentable
square feet of office area and 14,475 rentable square feet of retail area.

 

(B)                               Unless and until the Lease (as amended hereby)
is extended for the Second Extension Term (as modified hereby), Lessee’s
obligations under the Lease for the remainder of the Lease Term (i.e., until
October 31, 2027, or, if applicable, the Addendum No. 5 Hold Space Extension
Period, as hereinafter defined) with respect to the Demised Premises not
inclusive of the Addendum No. 5 Hold Space (as hereinafter defined), the
Addendum No. 5 Option Space (as hereinafter defined) or any Addendum No. 5 ROFO
Space (as hereinafter defined) that are based on square footage amounts shall
not be adjusted to reflect any subsequent remeasurement and, instead, will
continue to reflect the measurement of the Demised Premises set forth in this
Addendum No. 5.

 

2.                   PARTIAL SURRENDER

 

(A)                               Subject to the exercise by Lessee of the
Addendum No. 5 Hold Space Option (as hereinafter defined), Addendum No. 5 Option
Space Option (as hereinafter defined) and/or Addendum No. 5 Right of Opportunity
(as hereinafter defined), the Lease shall be and is hereby irrevocably
terminated as to the Additional Give-Back Premises effective as of 11:59 p.m. on
the date (the “Addendum No. 5 Partial Termination Date”) that is the earlier to
occur of (i) October 31, 2015, and (ii) the 7th Floor Vacation Date (as
hereinafter defined).  The Lease shall be and is hereby irrevocably terminated
as to the Give-Back Storage Space effective as of 11:59 p.m. on October 31, 2015
(the “Give-Back Storage Space Termination Date”).  The

 

2

--------------------------------------------------------------------------------


 

Lease shall be deemed to be of no further force and effect with regard to the
Additional Give-Back Premises effective as of the Addendum No. 5 Partial
Termination Date and the Give-Back Storage Space effective as of the Give-Back
Storage Space Termination Date, subject to conditions otherwise set forth
herein.  Lessor and Lessee, as of the Addendum No. 5 Partial Termination Date
with respect to the Additional Give-Back Premises and the Give-Back Storage
Space Termination Date with respect to the Give-Back Storage Space, shall be and
are hereby equally released and discharged from any obligations to observe the
terms and conditions of the Lease with regard to the Additional Give-Back
Premises and the Give-Back Storage Space; provided, however, that both parties
shall comply with the conditions otherwise set forth herein, and Lessee shall
remain fully obligated with regard to the Additional Give-Back Premises and the
Give-Back Storage Space for all rent and other charges incurred through the
Addendum No. 5 Partial Termination Date (including amounts with respect thereto
billed subsequent to such date) with respect to the Additional Give-Back
Premises and the Give-Back Storage Space Termination Date (including amounts
with respect thereto billed subsequent to such date) with respect to the
Give-Back Storage Space, all under the terms of the Lease and Lessor shall
remain obligated with respect to the terms and conditions of the Lease which
expressly survive expiration of the Lease, such as year end reconciliation of
Operating Expenses, Operating Costs and Real Estate Taxes, as provided in
Section 6 of the Original Lease, as amended by Section 3 of Addendum No. 2,
Section 5 of Addendum No. 3 and Section 3 of Addendum No. 4.

 

(B)                               The Lease with regard to the Additional
Give-Back Premises and the Give-Back Storage Space shall terminate without
payment of damages, expenses, penalty, or any other compensation or
consideration from Lessor to Lessee.

 

(C)                               On or before the Addendum No. 5 Partial
Termination Date, Lessee shall deliver the Additional Give-Back Premises to
Lessor and, on or before the Give-Back Storage Space Termination Date, Lessee
shall deliver the Give-Back Storage Space to Lessor, in both cases in “as is,”
broom clean condition, and free and clear of all tenancies and occupancies,
whether by lease, sublease or otherwise, with no obligation to remove any
Alterations or other improvements to the Additional Give-Back Premises and
Give-Back Storage Space.

 

3.                   DEMISED PREMISES

 

(A)                               Following the Addendum No. 5 Partial
Termination Date, the Lease with regard to the remainder of the Demised Premises
shall remain in full force and effect for the remainder of the Lease Term,
including any further extension terms provided herein, and shall remain
unmodified, except as specifically provided for herein.

 

(B)                               From and after the Addendum No. 5 Partial
Termination Date, but subject to the exercise by Lessee of the Addendum No. 5
Hold Space Option, Addendum No. 5 Option Space Option, Addendum No. 5 Right of
Opportunity and/or Second Extension Option, the Demised Premises shall be deemed
to contain 33,258 rentable square feet.

 

(C)                               From and after the day immediately following
the Addendum No. 5 Partial Termination Date, all of Lessee’s obligations under
the Lease with respect to its payments of its proportionate share of Operating
Expenses, Operating Costs and Real Estate Taxes (as provided in Section 6 of the
Original Lease, as amended by Section 3 of Addendum No. 2, Section 5 of Addendum
No. 3 and Section 3 of Addendum No. 4) shall continue unchanged (subject to
Section 4(C) below); provided that as a result of Lessee being released from
payment of rent for

 

3

--------------------------------------------------------------------------------


 

the Additional Give-Back Premises after the Addendum No. 5 Partial Termination
Date, (i) Lessee’s proportionate share of Operating Expenses shall be 13.99%;
(ii) Lessee’s proportionate share of Operating Costs shall be 14.89%; and
(iii) Lessee’s proportionate share of Real Estate Taxes shall be 13.99%.

 

(D)                               The term “Re-Included Space” shall mean the
portion of the Demised Premises (as modified hereby) containing approximately
4,233 rentable square feet on the seventh (7th) floor of the Building and
identified as area “Ae” on Exhibit A-1 attached hereto.  The term “Remainder
Demised Premises” shall mean the Demised Premises (as modified hereby) less and
except the Re-Included Space.

 

4.                   SWING SPACE

 

(A)                               The term “Swing Space” shall mean
approximately 7,292 rentable square feet located on the sixth (6th) floor of the
Building.  The Swing Space is more particularly described on Exhibit A-3
attached hereto.

 

(B)                               If Lessee elects by written notice to Lessor,
Lessor shall grant Lessee a license to occupy the Swing Space during the period
commencing on the date (the “Swing Space Commencement Date”) that is the later
of (i) three (3) business days after Lessor’s receipt of such notice and
(ii) February 1, 2015, and expiring on November 30, 2015 (subject to possible
extension pursuant to Section 7 below, the “Swing Space Expiration Date”) or
such earlier date on which Lessee relocates from the Swing Space to the Demised
Premises for the conduct of its business.  For each calendar month or portion
thereof during the term of such license, Lessee shall pay a license fee with
respect to the Swing Space that is equal (on a per-rentable-square-foot-basis)
to the Monthly Rent and payments on account of Operating Expenses, Operating
Costs and Real Estate Taxes that are then applicable to the Demised Premises
(without regard to any abatement that may be applicable thereto).  The term
“Swing Space Non-Premium Holdover Expiration Date” shall mean the date that is
thirty (30) days after Lessor notifies Lessee that Lessor has relet the Swing
Space, or, if later, the date that is identified in such notice as the date on
which Lessor requires possession of the Swing Space in connection with such
reletting; provided, however, that in no event shall the Swing Space Non-Premium
Holdover Expiration Date occur prior to the Swing Space Expiration Date.  If
Lessee holds over with respect to the Swing Space, then (x) during the period,
if any, commencing on the day after the Swing Space Expiration Date and expiring
on the Swing Space Non-Premium Holdover Expiration Date, the holdover rent with
respect to the Swing Space shall be the same as the license fee in effect
immediately prior to the Swing Space Expiration Date, and (y) if Lessee fails to
surrender the Swing Space on or before the Swing Space Non-Premium Holdover
Expiration Date, then holdover rent shall be payable with respect to the Swing
Space, calculated as more particularly set forth in the Lease; provided,
however, that if Lessee surrenders the Swing Space within thirty (30) days after
the Swing Space Non-Premium Holdover Expiration Date, then Lessee shall not be
liable for consequential damages in connection with such holdover.  Lessee shall
provide reasonable prior notice before commencing or ceasing physical occupancy
of any portion of the Swing Space.

 

(C)                               Lessee shall accept the Swing Space in its “as
is” condition as of the Swing Space Commencement Date, except, however base
Building systems serving the Swing Space shall be in good working order.  Lessor
shall not be obligated to provide any Alterations to or for such Swing Space. 
Lessor shall furnish such services and utilities to the Swing Space as are
furnished

 

4

--------------------------------------------------------------------------------


 

to the Demised Premises.  On or before the expiration or earlier termination of
the term of the license with respect to the Swing Space, Lessee shall remove all
Alterations (but not including any wiring or cabling, other than wiring and
cabling located outside the Swing Space to connect the same to the Demised
Premises and/or the Additional Give-Back Premises, it being understood that
Lessee’s failure timely to remove such wiring and cabling shall not, in and of
itself, constitute a holdover with respect to the Swing Space) installed in the
Swing Space by or through Lessee and return the same broom clean and free of
debris.  Except as otherwise specified in this Section, all of the terms,
covenants, conditions and provisions of the Lease shall apply to the Swing Space
as if the Swing Space constituted a portion of the Demised Premises.

 

(D)                               If Lessee elects by written notice to Lessor
prior to September 30, 2015, Lessor shall grant Lessee a license to occupy the
Additional Give-Back Premises during the period (if any) commencing on
November 1, 2015 (the “Give-Back Swing Space Commencement Date”), and expiring
thirty (30) days after Lessor notifies Lessee that Lessor has relet the
Additional Give-Back Premises, or, if later, expiring on the date identified in
such notice as the date on which Lessor requires possession of the Additional
Give-Back Premises in connection with such reletting (the “Give-Back Swing Space
Expiration Date”), or such earlier date on which Lessee relocates from the
Additional Give-Back Premises to the Demised Premises for the conduct of its
business.  Except as expressly set forth in this Section 4(D), all of the terms
and conditions applicable to the Swing Space (including the license fee
applicable thereto on a per-rentable-square-foot-basis) shall apply to the
Additional Give-Back Premises during the period commencing on the Give-Back
Swing Space Commencement Date and expiring on the Give-Back Swing Space
Expiration Date.

 

(E)                                It is Lessee’s intent to vacate the 8th floor
of the Demised Premises and relocate to the Swing Space for purposes of
performing Leasehold Improvements on the 8th floor of the Demised Premises.  The
date Lessee so vacates the 8th floor of the Demised Premises is herein referred
to as the “8th Floor Vacation Date”.  It is then the intent of Lessee to
relocate from the 7th floor of the Demised Premises to the 8th floor of the
Demised Premises once the 8th floor of the Demised Premises are sufficiently
complete for the conduct of Lessee’s business in order to construct Leasehold
Improvements on the 7th floor of the Demised Premises.  The date Lessee so
vacates the 7th floor of the Demised Premises is herein referred to as the “7th
Floor Vacation Date”.  Once the Leasehold Improvements on the 7th floor of the
Demised Premises are sufficiently complete, it is the intent of Lessee to
relocate from the Swing Space to the 7th floor of the Demised Premises.  It is
Lessee’s intent to complete all such Leasehold Improvements and, accordingly,
vacate the Swing Space on or before November 30, 2015.  As more fully provided
in Section 4(B) above, such date is referred to as the Swing Space Expiration
Date.  The period commencing on the 8th Floor Vacation Date and ending on the
7th Floor Vacation Date is here in referred to as the “8th Floor Construction
Period” and the period commencing on the 7th Floor Vacation Date and ending on
the Swing Space Expiration Date is herein referred to as the “7th Floor
Construction Period”.

 

5.                   ADDENDUM NO. 5 EXTENSION TERM

 

(A)                               The Addendum No. 5 Extension Term shall
commence on November 1, 2015 (the “Addendum No. 5 Extension Term Commencement
Date”), and shall expire on October 31, 2027 (the “Addendum No. 5 Extension Term
Expiration Date”); provided, however, that if Lessee extends the Lessee Addendum
No. 5 Hold Space Option Notice Deadline (as hereinafter

 

5

--------------------------------------------------------------------------------


 

defined) for one (1), two (2) or three (3) months, then the Addendum No. 5
Extension Term Expiration Date shall be November 30, 2027 (and the Addendum
No. 5 Extension Term shall be extended accordingly), and if Lessee extends the
Lessee Addendum No. 5 Hold Space Option Notice Deadline for four (4), five
(5) or six (6) months, then the Addendum No. 5 Extension Term Expiration Date
shall be December 31, 2027 (and the Addendum No. 5 Extension Term shall be
extended accordingly).  If the Addendum No. 5 Extension Term Expiration Date is
so extended, then the period commencing on November 1, 2027, and expiring on the
Addendum No. 5 Extension Term Expiration Date (as so extended) shall be known as
the “Addendum No. 5 Hold Space Extension Period.”

 

(B)                               The Monthly Rent during the Addendum No. 5
Extension Term (the “Addendum No. 5 Extension Term Monthly Rent”) shall commence
to be due and owing on November 1, 2015, and shall be as follows:

 

Period

 

Addendum No. 5
Extension Term
Monthly Rent

 

Annual Amount
Per Square Foot

 

November 1, 2015 – October 31, 2016

 

$

110,860.00

 

$

40.00

 

November 1, 2016 – October 31, 2017

 

$

113,354.35

 

$

40.90

 

November 1, 2017 – October 31, 2018

 

$

115,904.13

 

$

41.82

 

November 1, 2018 – October 31, 2019

 

$

118,509.34

 

$

42.76

 

November 1, 2019 – October 31, 2020

 

$

121,169.98

 

$

43.72

 

November 1, 2020 – October 31, 2021

 

$

127,267.28

 

$

45.92

 

November 1, 2021 – October 31, 2022

 

$

130,121.93

 

$

46.95

 

November 1, 2022 – October 31, 2023

 

$

133,059.72

 

$

48.01

 

November 1, 2023 – October 31, 2024

 

$

136,052.94

 

$

49.09

 

November 1, 2024 – October 31, 2025

 

$

139,101.59

 

$

50.19

 

November 1, 2025 – October 31, 2026

 

$

142,233.38

 

$

51.32

 

November 1, 2026 – October 31, 2027

 

$

145,420.61

 

$

52.47

 

Addendum No. 5 Hold Space Extension Period
(if applicable)

 

$

148,690.98

 

$

53.65

 

 

The Addendum No. 5 Extension Term Monthly Rent shall be payable in accordance
with the provisions for the payment of Monthly Rent under Section 4 of the
Lease.  Except as provided below and specifically provided elsewhere in the
Lease, no abatement or other concession whatsoever shall apply to the Addendum
No. 5 Extension Term Monthly Rent.  The foregoing notwithstanding, Lessor agrees
to abate and forgive First Extension Term Monthly Rent (and, if necessary to
exhaust such abatement, Addendum No. 5 Extension Term Monthly Rent) and Lessee’s
payments of its proportionate share of Operating Expenses, Operating Costs and
Real Estate Taxes in an aggregate amount equal to Two Million Three Hundred
Thirty-Two Thousand Nine Hundred Seventy and 73/100 Dollars ($2,332,970.73),
which abatement is to be applied to the payments of First Extension Term Monthly
Rent (and, if necessary to exhaust such abatement, Addendum No. 5 Extension Term
Monthly Rent) and Lessee’s proportionate share of Operating Expenses, Operating
Costs and Real Estate Taxes first coming due from and after January 1, 2015,
until such abatement is exhausted.

 

(C)                               From and after November 1, 2015, all of
Lessee’s obligations with respect to its

 

6

--------------------------------------------------------------------------------


 

payments of its proportionate share of Operating Expenses, Operating Costs and
Real Estate Taxes (as provided in Section 6 of the Original Lease, as amended by
Section 3 of Addendum No. 2, Section 5 of Addendum No. 3, Section 3 of Addendum
No. 4 and Section 3(D) of this Addendum No. 5) shall continue unchanged (subject
to the modification of Lessee’s proportionate share of Operating Expenses,
Operating Costs and Real Estate Taxes effected by Section 3(C) above and
application of the abatement set forth in Section 5(B) above).

 

(D)                               In addition to the foregoing abatement, all
Monthly Rent and Lessee’s proportionate share of Operating Expense, Operating
Costs and Real Estate Taxes shall abate (i) for the 8th floor of the Demised
Premises during the 8th Floor Construction Period and (ii) for the 7th floor of
the Demised Premises during the 7th Floor Construction Period.

 

6.                   SECURITY DEPOSIT

 

If no default by Lessee then exists beyond any applicable notice and cure period
and Lessee complies with the provisions of this Section, on November 1, 2019,
the amount of the Addendum No. 4 Letter of Credit or cash security shall be
reduced to One Hundred Fifty Thousand Dollars ($150,000.00).  The security shall
be reduced as follows: (A) if the security is in the form of cash, Lessor shall,
within ten (10) business days following notice by Lessee to Lessor that Lessee
is entitled to reduce the security pursuant to this Section, deliver to Lessee
the amount by which the cash security is reduced, or (B) if the security is in
the form of the Addendum No. 4 Letter of Credit, Lessee shall deliver to Lessor
a consent to an amendment to the Addendum No. 4 Letter of Credit (which
amendment must be reasonably acceptable to Lessor in all respects), reducing the
amount of the Addendum No. 4 Letter of Credit by the amount of the permitted
reduction, and Lessor shall execute such consent and such other documents as are
reasonably necessary to reduce the amount of the Addendum No. 4 Letter of Credit
in accordance with the terms hereof.  If Lessee delivers to Lessor a consent to
an amendment to the Addendum No. 4 Letter of Credit in accordance with the terms
hereof, Lessor shall, within ten (10) business days after delivery of such
consent, either (1) provide its reasonable objections to such amendment or
(2) execute such consent in accordance with the terms hereof.

 

7.                   CONDITION

 

Lessee shall continue in possession of the Demised Premises (as reduced hereby)
in its “as is” condition as of November 1, 2015, subject to Lessor’s obligations
under the Lease, such as with respect to repair and maintenance of the Building
and performing its obligations under the Lease with respect to legal
compliance.  Lessee shall perform improvements to the Demised Premises (as
reduced hereby) on the terms and subject to the conditions set forth in
Exhibit B.  Lessor is under no obligation to make any Alterations in or to the
Demised Premises (as reduced hereby) or the Building; provided, however, that
Lessor agrees to construct a multi-tenant elevator lobby and (subject to
Exhibit B) common corridor on the seventh (7th) floor of the Building in a
manner substantially similar to the Building standard finishes used in the
recently renovated multi-tenant elevator lobby and common corridor existing on
the fourth (4th) floor of the Building as of the date of this Lease (“Lessor’s
Work”).  Lessor shall promptly commence Lessor’s Work after Lessee’s Plans (as
defined in Exhibit B) with respect to the Re-Included Space are developed to a
degree that permits Lessor to determine whether or not Lessor’s Work will
include non-cosmetic Alterations, and thereafter diligently pursue the same to
completion.  Lessor and Lessee shall reasonably cooperate with each other to
avoid interference if Lessor’s

 

7

--------------------------------------------------------------------------------


 

Work and the Leasehold Improvements are being performed simultaneously.  If
Lessor’s Work includes non-cosmetic Alterations, and Lessor’s failure to perform
the same prevents Lessee from lawfully reoccupying the portion of the Demised
Premises (as reduced hereby) located on the seventh (7th) floor of the Building,
then the Swing Space Expiration Date shall be extended until such elements of
Lessor’s Work are complete or Lessee can lawfully reoccupy the portion of the
Demised Premises (as reduced hereby) located on the seventh (7th) floor of the
Building, whichever comes first.  If Lessor’s Work continues after Lessee has
reoccupied the portion of the Demised Premises (as reduced hereby) located on
the seventh (7th) floor of the Building, then Lessor shall use reasonable
efforts to minimize interference with Lessee’s business operations in such
portion of the Demised Premises in performing Lessor’s Work.

 

8.                   ADDENDUM NO. 5 HOLD SPACE

 

(A)                               Provided no default by Lessee beyond any
applicable notice and cure period exists on the date Lessee notifies Lessor of
its intent to exercise this right, Lessee shall have the option to add to the
Demised Premises the Additional Give Back Premises, which is identified as area
“B” on Exhibit A-1 attached hereto and made a part hereof and which the parties
acknowledge and agree contains 6,366 rentable square feet (such space also being
identified as the “Addendum No. 5 Hold Space”, and such option being hereinafter
referred to as the “Addendum No. 5 Hold Space Option”).  Lessor shall deliver
the Addendum No. 5 Hold Space separately demised from the remainder of the
seventh (7th) floor with a demising wall constructed, but Lessor shall have no
obligation to perform any further work with respect to the Addendum No. 5 Hold
Space or the delivery thereof.  Lessee may exercise the Addendum No. 5 Hold
Space Expansion Option by giving written notice to Lessor (the “Lessee Addendum
No. 5 Hold Space Option Notice”) no later than June 30, 2015 (the “Lessee
Addendum No. 5 Hold Space Option Notice Deadline”); provided, however, that
Lessee shall have the right to extend the Lessee Addendum No. 5 Hold Space
Option Notice Deadline for six (6) periods of one (1) month each.  In order to
exercise such extension right, Lessee must deliver to Lessor, prior to the
then-current Lessee Addendum No. 5 Hold Space Option Notice Deadline, both
written notice of the exercise of such right and the applicable Extension
Payment (as hereinafter defined), time being of the essence.  The term
“Extension Payment” shall mean Fifteen Thousand Dollars ($15,000.00) for each of
the first three (3) such extensions and Twenty Thousand Dollars ($20,000.00) for
each of the remaining three (3) extensions.  For the avoidance of doubt, such
Extension Payments shall not be credited against any of Lessee’s other
obligations under the Lease, as amended hereby.  If Lessee timely delivers the
Lessee Addendum No. 5 Hold Space Option Notice, Lessor shall deliver the
Addendum No. 5 Hold Space to Lessee not later than four (4) months following the
date of Lessee’s Addendum No. 5 Hold Space Option Notice (the “Anticipated
Addendum No. 5 Hold Space Delivery Date”).  Lessee may not lease less than all
of the Addendum No. 5 Hold Space designated by Lessor.  Lessee shall have no
right to rescind its election to lease the Addendum No. 5 Hold Space.  Prior to
December 31, 2015, Lessor shall have no right to lease or license the Addendum
No. 5 Hold Space to a third party, but such space may be utilized by Lessor or
its affiliate or parent entities for internal use.

 

(B)                               Lessee’s exercise of the Addendum No. 5 Hold
Space Option shall be subject to the following conditions: (i) Lessee shall
accept the Addendum No. 5 Hold Space as part of the Demised Premises, in its
then “as is” condition; (ii) the term of the Lease with regard to the Addendum
No. 5 Hold Space (the “Addendum No. 5 Hold Space Term”) shall commence on

 

8

--------------------------------------------------------------------------------


 

the date on which Lessor delivers possession of the Addendum No. 5 Hold Space to
Lessee (the “Addendum No. 5 Hold Space Commencement Date”), and the Addendum
No. 5 Hold Space Term shall be coterminous with the Lease Term and any further
extension thereof; (iii) Lessee’s obligation to pay Monthly Rent for the
Addendum No. 5 Hold Space (the “Addendum No. 5 Hold Space Monthly Rent”) shall
commence on the earlier of (a) the date that is one hundred twenty (120) days
following the Addendum No. 5 Hold Space Commencement Date and (b) the date upon
which Lessee commences occupancy of the Addendum No. 5 Hold Space for its actual
conduct of business (the “Addendum No. 5 Hold Space Rent Commencement Date”);
(iv) Section 6 of the Original Lease (as amended by Section 3 of Addendum No. 2,
Section 5 of Addendum No. 3, Section 3 of Addendum No. 4 and Section 3(D) of
this Addendum No. 5) shall continue to be in full force and effect with respect
to Addendum No. 5 Hold Space, provided that with respect thereto: (1) Lessee’s
Proportionate Share of Operating Expenses and Real Estate Taxes shall be
computed based on a fraction, the numerator of which is the rentable square
footage of the Addendum No. 5 Hold Space and the denominator of which is the
total of the rentable office and retail area in the Building measured as of the
Addendum No. 5 Hold Space Rent Commencement Date, (2) Lessee’s Proportionate
Share of Operating Costs shall be computed based on a fraction, the numerator of
which is the rentable square footage of the Addendum No. 5 Hold Space and the
denominator of which is the total of the rentable office area in the Building
measured as of the Addendum No. 5 Hold Space Commencement Date and (3) Lessee
shall be liable for, and shall commence Estimated Payments of, Operating
Expenses, Operating Costs and Real Estate Taxes on the Addendum No. 5 Hold Space
Rent Commencement Date; (iv) the Monthly Rent for the Addendum No. 5 Hold Space
(the “Addendum No. 5 Hold Space Monthly Rent”) on a rentable square foot basis
shall be equal to the then-escalated Monthly Rent of the Demised Premises per
rentable square foot, and thereafter for the Lease Term the Addendum No. 5 Hold
Space Monthly Rent shall be subject to escalations at the same time and at the
same rate as with respect to the Demised Premises, (v) the abatement of Addendum
No. 5 Hold Space Monthly Rent shall be an amount equal to the product of (1) the
rentable square footage of the Addendum No. 5 Hold Space, (2) $76.13 and (3) a
fraction, the numerator of which is the number of days remaining in the Lease
Term as of the Addendum No. 5 Hold Space Rent Commencement Date, and the
denominator of which is the total number of days in the Lease Term from and
after November 1, 2015; and (v) all other terms and conditions of the Lease (as
amended hereby) shall be generally applicable to the Addendum No. 5 Hold Space,
except as the same are specifically modified by the mutual agreement of the
parties at that time.

 

(C)                               Lessor shall provide to Lessee a cash
construction allowance (the “Addendum No. 5 Hold Space Allowance”) equal to the
product of (i) the rentable square footage of the Addendum No. 5 Hold Space,
(ii) $85.00 and (iii) a fraction, the numerator of which is the number of days
remaining in the Lease Term as of the Addendum No. 5 Hold Space Rent
Commencement Date, and the denominator of which is the total number of days in
the Lease Term from and after November 1, 2015.  The Addendum No. 5 Hold Space
Improvements shall be designed, constructed and performed and the Addendum No. 5
Hold Space Allowance shall be disbursed in accordance with Exhibit B attached
hereto.

 

(D)                               From and after the Addendum No. 5 Hold Space
Rent Commencement Date, Lessee shall be provided with (i) additional parking
permits (at the prevailing market rate for such permits) in the ratio of one
(1) contract for every fifteen hundred (1,500) square feet of

 

9

--------------------------------------------------------------------------------


 

rentable area in the Addendum No. 5 Hold Space (BOMA measured), with such
entitlement to parking permits being otherwise subject to Section 12 of this
Addendum No. 5, and (ii) its pro rata share of additional directory strips in
the building directory.

 

9.                   ADDENDUM NO. 5 OPTION SPACE

 

(A)                               Lessee shall have the option to add to the
Demised Premises an additional area of approximately 3,500 — 6,366 square feet
(as determined by Lessor and measured under BOMA) of rentable area on the
seventh (7th) floor of the Building that is contiguous to the Demised Premises
(such space being identified as the “Addendum No. 5 Option Space”, and such
option being hereinafter referred to as the “Addendum No. 5 Option Space
Option”).  The configuration of the Addendum No. 5 Option Space shall satisfy
all applicable laws, have reasonable access to common areas and common
facilities located on the 7th floor of the Building and be usable for general
office purposes.  The final configuration of the Addendum No. 5 Option Space
shall be designated by Lessor.  Lessor shall deliver the Addendum No. 5 Option
Space separately demised from the remainder of the seventh (7th) floor with a
demising wall constructed, but Lessor shall have no obligation to perform any
further work with respect to the Addendum No. 5 Option Space or the delivery
thereof.  Such demising wall shall be constructed in a manner in compliance with
applicable laws and consistent with Building standard finishes.  Without
limiting the generality of the effect of the foregoing, the corridor side of any
such demising wall shall be consistent with Lessor’s Work.  Subject to the
foregoing, Lessee may exercise the Addendum No. 5 Option Space Expansion Option
by giving written notice to Lessor no later than October 31, 2018 (“Lessee’s
Addendum No. 5 Option Space Option Notice”).  If Lessee delivers Lessee’s
Addendum No. 5 Option Space Option Notice, Lessor shall deliver the Addendum
No. 5 Option Space to Lessee not earlier than January 1, 2020, and not later
than April 30, 2022.  If Lessee delivers Lessee’s Addendum No. 5 Option Space
Option Notice, then, on or before November 10, 2018, Lessor shall notify Lessee
in writing (“Lessor’s Addendum No. 5 Option Space Notice”) of the configuration
and rentable square footage of the Addendum No. 5 Option Space and the date
Lessor will deliver the Addendum No. 5 Option Space to Lessee (“Addendum No. 5
Option Space Delivery Date”), all in accordance with the terms and conditions
hereof.  Lessee may not lease less than all of the Addendum No. 5 Option Space
designated by Lessor.

 

(B)                               Lessee’s exercise of its Addendum No. 5 Option
Space Option shall be subject to the following conditions at the time of such
exercise:  (i) the Lease (as amended hereby) is in full force and effect;
(ii) no default by Lessee then exists beyond any applicable notice and cure
period; (iii) Lessee has timely exercised the Addendum No. 5 Option Space
Option, with time being of the essence; (iv) the Lease (as amended hereby) had
not been assigned in a transaction requiring Lessor’s consent pursuant to
Section 11 of the Original Lease (as amended and restated by Section 12 of
Addendum No. 4) (Lessor acknowledging that Lessor’s consent is not required for
an assignment of the Lease or sublet of the Demised Premises to any subsidiary,
affiliate or successor (as those terms are defined in Section 11 of the Original
Lease)); (v) Lessee is occupying for the conduct of Lessee’s business therein
more than seventy percent (70%) of the rentable area of the Demised Premises;
and (vi) Lessee shall not have exercised the Addendum No. 5 Hold Space Option. 
Except as provided below, if Lessee exercises its Addendum No. 5 Option Space
Option, Lessee may not thereafter revoke such exercise.

 

(C)                               The annual rate for Monthly Rent payable for
the Addendum No. 5 Option Space

 

10

--------------------------------------------------------------------------------

 

shall be the annual Addendum No. 5 Option Rate for the Addendum No. 5 Option
Space as of the Addendum No. 5 Option Commencement Date (the “Addendum No. 5
Option Calculation Date”), with such Addendum No. 5 Option Rate being escalated
annually on each anniversary of the Addendum No. 5 Option Calculation Date by
the market escalation rate that shall be determined as part of the determination
of the Addendum No. 5 Option Rate.  The “Addendum No. 5 Option Rate” shall mean
the Market Base Rent (as defined in Section 8 of the Original Lease).  Subject
to the provisions of this Section, the calculation of Addendum No. 5 Option Rate
shall take into account all relevant factors.

 

(D)                               Procedure for Determining Monthly Rent.

 

(1)                                 If Lessee exercises its right to lease the
Addendum No. 5 Option Space, Lessor shall advise Lessee (the “Addendum No. 5
Option Rent Notice”) of Lessor’s determination of Addendum No. 5 Option Rate on
or before November 10, 2018.  If Lessee does not accept Lessor’s determination
of the Addendum No. 5 Option Rate, the parties shall meet and seek in good faith
to reach agreement on the Addendum No. 5 Option Rate during the thirty (30) day
period that begins when Lessor receives Lessee’s Addendum No. 5 Option Notice
(the “Addendum No. 5 Option Negotiation Period”).

 

(2)                                 If Lessor and Lessee do not agree upon the
Addendum No. 5 Option Rate in writing within the Addendum No. 5 Option
Negotiation Period, the provisions of Section 9(D)(2) of Addendum No. 4 shall
govern the determination of the Addendum No. 5 Option Rate, except that all
references in such Section 9(D)(2) to:

 

(a)                                 the “Extension Rate” shall mean the
“Addendum No. 5 Option Rate”;

 

(b)                                 the “Extension Negotiation Period” shall
mean the “Addendum No. 5 Option Negotiation Period”; and

 

(c)                                  the “Extension Rent Notice” shall mean the
“Addendum No. 5 Option Rent Notice.”

 

If the Monthly Rent payable for the Addendum No. 5 Option Space is not
determined prior to the day on which Lessee commences to lease the Addendum
No. 5 Option Space, Lessee shall pay Monthly Rent for the Addendum No. 5 Option
Space in an amount equal to the rentable square foot rate then payable for the
then current Demised Premises (the “Addendum No. 5 Option Interim Rent”).  Upon
final determination of the Monthly Rent for the Addendum No. 5 Option Space,
Lessee shall commence paying such Monthly Rent as so determined, and within ten
(10) days after such determination Lessee shall pay any deficiency in prior
payments of Monthly Rent or, if the Monthly Rent as so determined shall be less
than the Addendum No. 5 Option Interim Rent, Lessee shall be entitled to a
credit against the next succeeding installments of Monthly Rent in an amount
equal to the difference between each installment of Addendum No. 5 Option
Interim Rent and the Monthly Rent as so determined which should have been paid
for such installment until the total amount of the over payment has been
recouped.

 

(E)                                Except to the extent expressly set forth in
this Section to the contrary, if Lessee elects to lease the Addendum No. 5
Option Space, such space shall become subject to the Lease (as amended hereby)
upon the same terms and conditions as are then applicable to the then current
Demised Premises. The foregoing notwithstanding, any tenant improvement
allowances,

 

11

--------------------------------------------------------------------------------


 

free rent periods, moving allowances or other special concessions granted to
Lessee with respect to the then current Demised Premises shall not apply to the
Addendum No. 5 Option Space.

 

(F)                                 If Lessee exercises its right to lease the
Addendum No. 5 Option Space, (1) the term of Lessee’s lease of the Addendum
No. 5 Option Space shall: (a) commence upon the date (the “Addendum No. 5 Option
Space Commencement Date”) Lessor tenders possession of the Addendum No. 5 Option
Space in the condition required under Section 8(A) above, and (b) expire upon
the expiration of the Lease Term, including any further extensions thereof, and
(2) Lessee’s obligation to pay Monthly Rent for the Addendum No. 5 Option Space
shall commence on the earlier of (a) the date that is ninety (90) days following
the Addendum No. 5 Option Space Commencement Date and (b) the date upon which
Lessee commences occupancy of the Addendum No. 5 Option Space for its actual
conduct of business.  Provided Lessor has complied with the terms of the
following sentence, Lessor will have no liability to Lessee if Lessor does not
deliver the Addendum No. 5 Option Space to Lessee on the date originally
contemplated by Lessor for any causes beyond the reasonable control of Lessor. 
Lessor will promptly commence and diligently pursue obtaining possession of the
Addendum No. 5 Option Space (including, if necessary, by initiating legal
proceedings) so that Lessor can tender the Addendum No. 5 Option Space to
Lessee; provided, however, that the following shall be Lessee’s sole remedies if
Lessor complied with the foregoing sentence but failed timely to deliver the
Addendum No. 5 Option Space:  (x) if Lessor has not tendered possession of the
Addendum No. 5 Option Space to Lessee within ninety (90) days after the Addendum
No. 5 Option Space Delivery Date (which date shall not be extended by Force
Majeure), then Lessee shall receive an abatement of Monthly Rent for the
Addendum No. 5 Option Space and Lessee’s proportionate share of Operating Costs,
Operating Expenses and Real Estate Taxes for the Addendum No. 5 Option Space
equal to one-half (½) day for each day of such delay from and after the
ninety-first (91st) day after the Addendum No. 5 Option Space Delivery Date;
provided, however, that (i) such abatement shall not exceed, in the aggregate,
ninety (90) days of Monthly Rent for the Addendum No. 5 Option Space and
Lessee’s proportionate share of Operating Costs, Operating Expenses and Real
Estate Taxes for the Addendum No. 5 Option Space (i.e., such abatement shall
cease to accrue after the two hundred seventieth (270th) day after the Addendum
No. 5 Option Space Delivery Date) and (ii) for the avoidance of doubt, such
abatement shall not be applicable if Lessee terminates its election to lease the
Addendum No. 5 Option Space pursuant to clause (y) below; and (y) if Lessor has
not tendered possession of the Addendum No. 5 Option Space to Lessee within one
hundred eighty (180) days after the Addendum No. 5 Option Space Delivery Date
(which date shall not be extended by Force Majeure), Lessee shall have the right
to terminate its election to lease the Addendum No. 5 Option Space by notifying
Lessor in writing within thirty (30) days after the expiration of said one
hundred eighty (180) day period, in which event Lessee’s rights under this
Section 8 shall lapse.  Lessor shall have no obligation to make any payment to
the occupant or to give any other concession to such occupant in order to induce
such occupant to vacate and surrender possession of any Addendum No. 5 Option
Space.

 

(G)                               Except to the extent expressly set forth in
the Lease (as amended hereby) to the contrary, upon Lessee’s leasing of the
Addendum No. 5 Option Space, the rentable area of the Demised Premises and term
“Demised Premises” shall be deemed amended to include the Addendum No. 5 Option
Space and Lessee’s proportionate share and all other computations made under the
Lease (as amended hereby) based upon or affected by the rentable area of the
Demised Premises shall be recomputed to include the Addendum No. 5 Option Space;
provided

 

12

--------------------------------------------------------------------------------


 

that, the computation of the square footage of the Addendum No. 5 Option Space
shall be based on BOMA.

 

(H)                              From and after the Addendum No. 5 Option Space
Commencement Date, Lessee shall be provided with (i) additional parking permits
(at the prevailing market rate for such permits) in the ratio of one
(1) contract for every one thousand five hundred (1,500) square feet of rentable
area in the Addendum No. 5 Option Space (BOMA measured), with such entitlement
to parking permits being otherwise subject to Section 12 of this Addendum No. 5,
and (ii) its pro rata share of additional directory strips in the building
directory.

 

(I)                                   Notwithstanding the foregoing to the
contrary, if Lessee extends the Lessee Addendum No. 5 Hold Space Option Notice
Deadline but does not exercise the Addendum No. 5 Hold Space Option, then the
dates set forth in Sections 9(A) and 9(D)(1) shall be extended for the same
number of months as the Lessee Addendum No. 5 Hold Space Option Notice Deadline
is extended.

 

10.            ADDENDUM NO. 5 RIGHT OF OPPORTUNITY

 

(A)                               Addendum No. 5 Right of Opportunity.

 

(1)                                 Subject to the provisions of this
Section 10, if, during the Addendum No. 5 Extension Term and, if exercised, the
Second Extension Term (but not any further extensions of the Lease Term), any
portion of the Additional Give-Back Premises becomes available for lease from
Lessor (or Lessor reasonably anticipates that such space will become available
for lease from Lessor) (the “Addendum No. 5 ROFO Space”), Lessor shall so notify
Lessee (the “Lessor’s Addendum No. 5 ROFO Notice”) of the anticipated
availability date (the “Addendum No. 5 ROFO Delivery Date”) and the location of
the Addendum No. 5 ROFO Space, and Lessee shall have the right to lease all (but
not less than all) of the Addendum No. 5 ROFO Space (the “Addendum No. 5 Right
of Opportunity”) by delivering Lessee’s notice of such election to Lessor
(“Lessee’s Addendum No. 5 ROFO Notice”) within ten (10) business days after
Lessor gives Lessor’s Addendum No. 5 ROFO Notice to Lessee.

 

(2)                                 Any provision of the Lease (as amended
hereby) to the contrary notwithstanding, Lessee’s Addendum No. 5 Right of
Opportunity shall be subject to the following:

 

(a)                                 Lessee’s Addendum No. 5 Right of Opportunity
shall not apply to any Addendum No. 5 ROFO Space until Lessor has entered into a
lease with a third-party tenant for such Addendum No. 5 ROFO Space containing
such terms as Lessor deems acceptable in Lessor’s sole discretion (including,
without limitation, any fixed expansion or extension rights that Lessor might
grant such tenant(s) for such Addendum No. 5 ROFO Space) with a third-party
tenant and the term of such lease has expired with respect to such Addendum
No. 5 ROFO Space (including, without limitation, the expiration of any lease
term extension period(s)) or otherwise been terminated.

 

(b)                                 If Lessee notifies Lessor that Lessee elects
not to lease an Addendum No. 5 ROFO Space or if Lessee fails to timely deliver
Lessee’s Addendum No. 5 ROFO Notice to Lessor with respect thereto, Lessee’s
Addendum No. 5 Right of Opportunity shall not apply to such Addendum No. 5 ROFO
Space until Lessor has thereafter entered into a lease for such Addendum No. 5
ROFO Space with a third-party tenant under one or more leases

 

13

--------------------------------------------------------------------------------


 

containing such terms as Lessor deems acceptable in Lessor’s sole discretion
(including, without limitation, any right of opportunity or other expansion
rights that Lessor might grant such tenant(s) for such Addendum No. 5 ROFO
Space) and Lessor’s Addendum No. 5 Right of Opportunity shall not apply to such
space until the term of such lease has expired with respect to such Addendum
No. 5 ROFO Space (including, without limitation, the expiration of any lease
term extension period(s)) or otherwise been terminated.

 

(c)                                  The fixed expansion or extension rights of
the third party tenant(s) taking all or any portion of the Additional Give-Back
Premises pursuant to the initial lease-up following Lessee’s surrender of the
Additional Give-Back Premises hereunder (a “Lease-Up Lessee’s Rights”).

 

(B)                               Conditions to Exercise.  Lessee’s exercise of
its Addendum No. 5 Right of Opportunity shall be subject to the following
conditions at the time of such exercise:  (i) the Lease (as amended hereby) is
in full force and effect; (ii) no default by Lessee then exists beyond any
applicable notice and cure period; (iii) Lessee has timely exercised the
Addendum No. 5 Right of Opportunity, with time being of the essence; (iv) the
Lease (as amended hereby) had not been assigned in a transaction requiring
Lessor’s consent pursuant to Section 11 of the Original Lease (as amended and
restated by Section 12 of Addendum No. 4) (Lessor acknowledging that Lessor’s
consent is not required for an assignment of the Lease or sublet of the Demised
Premises to any subsidiary, affiliate or successor (as those terms are defined
in Section 11 of the Original Lease)); (v) Lessee is occupying for the conduct
of Lessee’s business therein more than seventy percent (70%) of the rentable
area of the Demised Premises; and (vi) Lessee shall not have exercised the
Addendum No. 5 Hold Space Option.  Except as provided herein, if Lessee
exercises its Addendum No. 5 Right of Opportunity, Lessee may not thereafter
revoke such exercise.

 

(C)                               Condition of Addendum No. 5 ROFO Space. 
Lessee shall take the Addendum No. 5 ROFO Space in “as is” condition, except,
however, base Building systems serving the Addendum No. 5 ROFO Space shall be in
good working order.

 

(D)                               Addendum No. 5 ROFO Space Rent.  The annual
rate for Monthly Rent payable for an applicable Addendum No. 5 ROFO Space shall
be the annual Addendum No. 5 ROFO Rate for the Addendum No. 5 ROFO Space as of
the Addendum No. 5 ROFO Commencement Date (the “Addendum No. 5 ROFO Calculation
Date”), with such Addendum No. 5 ROFO Rate being escalated annually on each
anniversary of the Addendum No. 5 ROFO Calculation Date by the market escalation
rate that shall be determined as part of the determination of the Addendum No. 5
ROFO Rate.  The “Addendum No. 5 ROFO Rate” shall mean the Market Base Rent (as
defined in Section 8 of the Original Lease).  Subject to the provisions of this
Section, the calculation of Addendum No. 5 ROFO Rate shall take into account all
relevant factors.  If the Addendum No. 5 ROFO Rate includes any out-of-pocket
monetary concession (such as a tenant improvement allowance) to be provided by
Lessor, Lessor shall have the option to either directly provide such monetary
concession or indirectly provide such monetary concession by equitably reducing
the Addendum No. 5 ROFO Rate by the economic value of such concession over the
then remaining Lease Term.

 

14

--------------------------------------------------------------------------------


 

(E)                                Procedure for Determining Monthly Rent.

 

(1)                                 Lessor shall advise Lessee (the “Addendum
No. 5 ROFO Rent Notice”) of Lessor’s determination of Addendum No. 5 ROFO Rate
within ten (10) days after receiving Lessee’s Addendum No. 5 ROFO Notice.  If
Lessee does not accept Lessor’s determination of the Addendum No. 5 ROFO Rate,
the parties shall meet and seek in good faith to reach agreement on the Addendum
No. 5 ROFO Rate during the thirty (30) day period that begins when Lessor
receives Lessee’s Addendum No. 5 ROFO Notice (the “Addendum No. 5 ROFO
Negotiation Period”).

 

(2)                                 If Lessor and Lessee do not agree upon the
Addendum No. 5 ROFO Rate in writing within the Addendum No. 5 ROFO Negotiation
Period, the provisions of Section 9(D)(2) of Addendum No. 4 shall govern the
determination of the Addendum No. 5 ROFO Rate, except that all references in
such Section 9(D)(2) to:

 

(a)                                 the “Extension Rate” shall mean the
“Addendum No. 5 ROFO Rate”;

 

(b)                                 the “Extension Negotiation Period” shall
mean the “Addendum No. 5 ROFO Negotiation Period”; and

 

(c)                                  the “Extension Rent Notice” shall mean the
“Addendum No. 5 ROFO Rent Notice.”

 

If the Monthly Rent payable for an Addendum No. 5 ROFO Space is not determined
prior to the day on which Lessee commences to lease the Addendum No. 5 ROFO
Space, Lessee shall pay Monthly Rent for the Addendum No. 5 ROFO Space in an
amount equal to the rentable square foot rate then payable for the then current
Demised Premises (the “Addendum No. 5 ROFO Interim Rent”).  Upon final
determination of the Monthly Rent for the Addendum No. 5 ROFO Space, Lessee
shall commence paying such Monthly Rent as so determined, and within ten
(10) days after such determination Lessee shall pay any deficiency in prior
payments of Monthly Rent or, if the Monthly Rent as so determined shall be less
than the Addendum No. 5 ROFO Interim Rent, Lessee shall be entitled to a credit
against the next succeeding installments of Monthly Rent in an amount equal to
the difference between each installment of Addendum No. 5 ROFO Interim Rent and
the Monthly Rent as so determined which should have been paid for such
installment until the total amount of the over payment has been recouped.

 

(F)                                 Except to the extent expressly set forth in
this Section to the contrary, if Lessee elects to lease Addendum No. 5 ROFO
Space, such space shall become subject to the Lease (as amended hereby) upon the
same terms and conditions as are then applicable to the then current Demised
Premises. The foregoing notwithstanding, any tenant improvement allowances, free
rent periods, moving allowances or other special concessions granted to Lessee
with respect to the then current Demised Premises shall not apply to the
Addendum No. 5 ROFO Space.

 

(G)                               If Lessee exercises its right to lease
Addendum No. 5 ROFO Space, the term of Lessee’s lease of the Addendum No. 5 ROFO
Space shall: (a) commence upon the date (the “Addendum No. 5 ROFO Space
Commencement Date”) that is the later of:  (i) the Addendum No. 5 ROFO Delivery
Date, or (ii) the date Lessor tenders possession of the Addendum No. 5 ROFO
Space in the condition required under Section 8(C) above, and (b) expire upon
the expiration of the Lease Term, including any further extensions thereof (or,
if Lessee’s rights

 

15

--------------------------------------------------------------------------------


 

under Section 8 above remain unexercised but available, and Lessor notifies
Lessee in the Lessor’s Addendum No. 5 ROFO Notice that such Addendum No. 5 ROFO
Space constitutes Addendum No. 5 Option Space, expire on the day before the
Addendum No. 5 Option Space Commencement Date).  Provided Lessor has complied
with the terms of the following sentence, Lessor will have no liability to
Lessee if Lessor does not deliver the Addendum No. 5 ROFO Space to Lessee on the
Addendum No. 5 ROFO Delivery Date for any causes beyond the reasonable control
of Lessor.  Lessor will promptly commence and diligently pursue obtaining
possession of the Addendum No. 5 ROFO Space (including, if necessary, by
initiating legal proceedings) so that Lessor can tender the Addendum No. 5 ROFO
Space to Lessee; provided, however, that the following shall be Lessee’s sole
remedies if Lessor complied with the foregoing sentence but failed timely to
deliver the Addendum No. 5 ROFO Space:  (x) if Lessor has not tendered
possession of the Addendum No. 5 ROFO Space to Lessee within ninety (90) days
after the Addendum No. 5 ROFO Delivery Date (which date shall not be extended by
Force Majeure), then Lessee shall receive an abatement of Monthly Rent for the
Addendum No. 5 ROFO Space and Lessee’s proportionate share of Operating Costs,
Operating Expenses and Real Estate Taxes for the Addendum No. 5 ROFO Space equal
to one-half (½) day for each day of such delay from and after the ninety-first
(91st) day after the Addendum No. 5 ROFO Delivery Date; provided, however, that
(i) such abatement shall not exceed, in the aggregate, ninety (90) days of
Monthly Rent for the Addendum No. 5 ROFO Space and Lessee’s proportionate share
of Operating Costs, Operating Expenses and Real Estate Taxes for the Addendum
No. 5 ROFO Space (i.e., such abatement shall cease to accrue after the two
hundred seventieth (270th) day after the Addendum No. 5 ROFO Delivery Date) and
(ii) for the avoidance of doubt, such abatement shall not be applicable if
Lessee terminates its election to lease the Addendum No. 5 ROFO Space pursuant
to clause (y) below; and (y) if Lessor has not tendered possession of the
Addendum No. 5 ROFO Space to Lessee within one hundred eighty (180) days after
the Addendum No. 5 ROFO Delivery Date (which date shall not be extended by Force
Majeure), Lessee shall have the right to terminate its election to lease the
Addendum No. 5 ROFO Space by notifying Lessor in writing within thirty (30) days
after the expiration of said one hundred eighty (180) day period, in which event
Lessee’s rights under this Section 9 shall lapse.  Lessor shall have no
obligation to make any payment to the occupant or to give any other concession
to such occupant in order to induce such occupant to vacate and surrender
possession of any Addendum No. 5 ROFO Space.

 

(H)                              Recomputation.  Except to the extent expressly
set forth in the Lease (as amended hereby) to the contrary, upon Lessee’s
leasing of Addendum No. 5 ROFO Space, the rentable area of the Demised Premises
and term “Demised Premises” shall be deemed amended to include such Addendum
No. 5 ROFO Space and Lessee’s proportionate share and all other computations
made under the Lease (as amended hereby) based upon or affected by the rentable
area of the Demised Premises shall be recomputed to include such Addendum No. 5
ROFO Space; provided that, the computation of the square footage of the Addendum
No. 5 ROFO Space shall be based on BOMA.

 

(I)                                   Parking and Directory Strips.  From and
after the Addendum No. 5 ROFO Space Commencement Date, Lessee shall be provided
with (i) additional parking permits (at the prevailing market rate for such
permits) in the ratio of one (1) contract for every one thousand five hundred
(1,500) square feet of rentable area in the Addendum No. 5 ROFO Space (BOMA
measured), with such entitlement to parking permits being otherwise subject to
Section 12 of this

 

16

--------------------------------------------------------------------------------


 

Addendum No. 5, and (ii) its pro rata share of additional directory strips in
the building directory.

 

(J)                                   Section 8 of Addendum No. 4 is hereby
deleted and shall be of no further force or effect.

 

11.            SECOND EXTENSION TERM

 

The provisions of Section 9 of Addendum No. 4 shall continue to apply during the
Addendum No. 5 Extension Period, provided, however, that:

 

(A)                               The reference therein to “November 1, 2015,”
is hereby deleted and replaced with “November 1, 2027”;

 

(B)                               The reference therein to “October 31, 2020,”
is hereby deleted and replaced with “October 31, 2032”;

 

(C)                               The reference therein to “May 1, 2014,” is
hereby deleted and replaced with “May 1, 2026”;

 

(D)                               The reference therein to “August 1, 2014,” is
hereby deleted and replaced with “August 1, 2026”;

 

(E)                                The reference therein to “39,624 rentable
square feet (i.e., as re-measured under BOMA)” is hereby deleted and replaced
with “33,258 rentable square feet,” subject to the exercise by Lessee of the
Addendum No. 5 Option Space Option and/or the Addendum No. 5 Right of
Opportunity; and

 

(F)                                 The reference therein to “First Extension
Term” is hereby deleted and replaced with “Addendum No. 5 Extension Term.”

 

Notwithstanding the foregoing to the contrary, if Lessee extends the Addendum
No. 5 Hold Space Option Notice Deadline, then the dates set forth in this
Section 11 shall be extended for the same number of months as the Addendum No. 5
Extension Term Expiration Date is extended.

 

12.            PARKING

 

Effective as of November 1, 2015, (a) the reference in Section 7 of the Lease
(as hereinbefore modified) to “twenty-six (26) contracts” is hereby deleted and
replaced with “twenty-four (24) contracts” and (b) the last sentence of
Section 7(B) of the Lease (as heretofore modified) is amended and restated as
follows:

 

In the event Lessee fails to execute with the Operator the monthly parking
contracts by February 29, 2016, or subsequently relinquishes in any manner its
parking contracts, Lessor shall be under no obligation to seek restoration of
the relinquished contract or waive Lessee’s failure to execute said contract
prior to February 29, 2016; provided, however, that Lessee shall have the right
to take (or, as applicable, retake) parking contracts up to Lessee’s full number
of permitted parking contracts upon sixty (60) days written notice to Lessor.

 

13.            COMPLIANCE WITH LAWS

 

(A)                               To Lessor’s knowledge, without further
investigation or inquiry, the base building

 

17

--------------------------------------------------------------------------------


 

portions of the Building are currently free of any asbestos or any other
hazardous materials that violate applicable federal, state or local regulations
or ordinances.

 

(B)                               To Lessor’s knowledge, without further
investigation or inquiry, the base building portions of the Building are
(subject to any applicable grandfathering provisions and waivers) in compliance
with the ADA.

 

14.            STORAGE SPACE

 

(A)                               Following the Addendum No. 5 Partial
Termination Date, the Lease with regard to the remainder of the Storage Space
shall remain in full force and effect for the remainder of the Lease Term,
including any further extension terms provided herein, and shall remain
unmodified, except as specifically provided for herein.

 

(B)                               From and after the Addendum No. 5 Partial
Termination Date, the Storage Space shall be deemed to contain 205 square feet.

 

(C)                               During the Addendum No. 5 Extension Term, the
monthly rent for the Storage Space (the “Storage Space Addendum No. 5 Extension
Term Monthly Rent”) shall be as follows:

 

Period

 

Storage Space
Addendum No. 5
Extension Term
Monthly Rent

 

Annual Amount
Per Square Foot

 

November 1, 2015 – October 31, 2016

 

$

414.27

 

$

24.25

 

November 1, 2016 – October 31, 2017

 

$

422.64

 

$

24.74

 

November 1, 2017 – October 31, 2018

 

$

431.01

 

$

25.23

 

November 1, 2018 – October 31, 2019

 

$

439.55

 

$

25.73

 

November 1, 2019 – October 31, 2020

 

$

448.27

 

$

26.24

 

November 1, 2020 – October 31, 2021

 

$

457.15

 

$

26.76

 

November 1, 2021 – October 31, 2022

 

$

466.38

 

$

27.30

 

November 1, 2022 – October 31, 2023

 

$

475.77

 

$

27.85

 

November 1, 2023 – October 31, 2024

 

$

485.34

 

$

28.41

 

November 1, 2024 – October 31, 2025

 

$

495.08

 

$

28.98

 

November 1, 2025 – October 31, 2026

 

$

504.98

 

$

29.56

 

November 1, 2026 – October 31, 2027

 

$

515.06

 

$

30.15

 

Addendum No. 5 Hold Space Extension Period
(if applicable)

 

$

525.31

 

$

30.75

 

 

For the avoidance of doubt, Lessee is not obligated to pay any Operating
Expenses, Operating Costs or Real Estate Taxes with respect to the Storage Space
and the numerator used to calculate Lessee’s proportionate shares in
Section 3(C) above does not include the area of the Storage Space.

 

15.            AMENDMENT AND RESTATEMENT

 

This Addendum No. 5 amends and restates, and supersedes in all respects, that
certain Addendum No. 5 dated as of December 22, 2014 (the “December 2014
Addendum”).  For the avoidance of doubt, any abatement heretofore provided under
Section 5(B) of the December

 

18

--------------------------------------------------------------------------------


 

2014 Addendum shall count against the abatement to be provided under
Section 5(B) of this Addendum No. 5 and any Lessor’s Contribution heretofore
provided under Exhibit B of the December 2014 Addendum shall count against the
Lessor’s Contribution to be provided under Exhibit B of this Addendum No. 5.

 

16.            LENDER APPROVAL

 

The terms and conditions of this Addendum No. 5 are contingent upon the consent
of Lessor’s current lender for the Building (“Lender Approval”).  The terms and
conditions of this Addendum No. 5 shall not be effective until the Effective
Date.  The term “Effective Date” shall mean the later to occur of the following
dates:  (a) the date this Addendum No. 5 is fully executed, and (b) the date
upon which Lessor advises Lessee in writing that Lender Approval has been
received (the “Lender Approval Notification Date”).  Lessor shall use
commercially reasonable, good faith, diligent efforts to obtain Lender Approval
as soon as is reasonably possible following the full execution of this Addendum
No. 5.  If the Lender Approval Notification Date does not occur within forty
(40) days following the date on which this Addendum No. 5 has been fully
executed by Lessor and Lessee, then Lessee shall have the right to cancel this
Addendum No. 5 upon five (5) days’ prior written notice to Lessor, such notice
to be given, if at all, prior to the Lender Approval Notification Date.  If the
Lender Approval Notification Date does not occur within fifty-five (55) days
following the date on which this Addendum No. 5 has been fully executed by
Lessor and Lessee, then, provided Lessor has used its commercially reasonable
good faith diligent efforts to obtain Lender Approval as required above, Lessor
shall have the right to cancel this Addendum No. 5 upon five (5) days’ prior
written notice to Lessee, such notice to be given, if at all, prior to the
Lender Approval Notification Date.  If this Addendum No. 5 is cancelled by
Lessor or Lessee as aforesaid, (i) this Addendum No. 5 shall be null and void as
if the same had never been executed by Lessor and Lessee, (ii) the Lease as
un-amended by this Addendum No. 5 shall remain in full force and effect, and
(iii) neither party hereto shall have any rights against or obligations to the
other under this Addendum No. 5.

 

17.            BROKER AND AGENT

 

Lessor and Lessee each represent and warrant one to another that, except as
hereinafter set forth, neither of them has employed any broker in carrying on
the negotiations, or had any dealings with any broker, relating to this Addendum
No. 5.  Lessee represents that it has employed CBRE, Inc., as its broker. 
Lessor represents that it has employed Tishman Speyer Properties, L.P., as its
broker.  Lessor, pursuant to separate written agreements, has agreed to pay the
commission of the aforementioned brokers.  Lessor shall indemnify and hold
Lessee harmless, and Lessee shall indemnify and hold Lessor harmless, from and
against all claim or claims for brokerage or other commission arising from or
out of any breach of the foregoing representation and warranty by the respective
indemnitor.

 

18.            EXCULPATION

 

(A)                               Notwithstanding anything appearing to the
contrary in the Lease (as amended hereby), Lessee shall not be entitled to
enforce the liability and obligation of Lessor hereto to pay, perform and
observe the obligations contained in the Lease (as amended hereby) by any action
or proceeding against any member, shareholder, partner, manager, director,
officer, agent, affiliate, beneficiary, trustee or employee of Lessor, or
against any direct or indirect member,

 

19

--------------------------------------------------------------------------------


 

shareholder, partner or other owner of any such member, shareholder, partner,
manager, director, officer, agent, affiliate or employee of Lessor, or against
any director, officer, employee, agent, manager or trustee of any of the
foregoing.

 

(B)                               Notwithstanding anything appearing to the
contrary in the Lease (as amended hereby), Lessor shall not be entitled to
enforce the liability and obligation of Lessee hereto to pay, perform and
observe the obligations contained in the Lease (as amended hereby) by any action
or proceeding against any member, shareholder, partner, manager, director,
officer, agent, affiliate, beneficiary, trustee or employee of Lessee, or
against any direct or indirect member, shareholder, partner or other owner of
any such member, shareholder, partner, manager, director, officer, agent,
affiliate or employee of Lessee, or against any director, officer, employee,
agent, manager or trustee of any of the foregoing.

 

19.            CONFIDENTIALITY

 

Lessee acknowledges and agrees that the terms of this Addendum No. 5 are
confidential and constitute propriety information of Lessor.  Disclosure of the
terms hereof could adversely affect the ability of Lessor to negotiate other
leases and/or lease amendments with respect to the Building and may impair
Lessor’s relationship with other tenants of the Building.  Lessee agrees that it
and its partners, officers, directors, and employees shall not, without the
prior written consent of Lessor, make any public disclosure of the terms and
conditions of this Addendum No. 5 other than (a) in Lessee’s ordinary course of
business to Permitted Recipients, and (b) if required by applicable laws or
governmental authorities (including, without limitation, any legal disclosures
required with respect to Lessee’s status as a publicly traded corporation). 
Lessee shall use commercially reasonable, good faith efforts to cause the
Permitted Recipients to comply with the confidentiality provisions set forth
herein.

 

20.            OTHER TERMS AND PROVISIONS

 

All other provisions of the Lease shall remain in effect and unchanged except as
modified herein, and all terms, covenants and conditions shall remain in effect
as modified by this Addendum No. 5.  If any provision of this Addendum No. 5
conflicts with the Lease, the provisions of this Addendum No. 5 shall control.

 

[Signature pages to follow]

 

[Remainder of page left intentionally blank]

 

20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Addendum No. 5 to be
signed in their names under seal by themselves or by their duly authorized
representatives and delivered as their act and deed, intending to be legally
bound by all its terms and conditions.

 

 

LESSOR:

 

 

 

1201 F STREET, L.P.,

 

a Delaware limited partnership

 

 

 

By:

/s/ Steven R. Wechsler

 

Name:

Steven R. Wechsler

 

Title:

Managing Director

 

 

 

 

 

LESSEE:

 

 

 

CRA INTERNATIONAL, INC., formerly known as Charles River Associates
Incorporated, a Massachusetts corporation

 

 

 

By:

/s/ Chad M. Holmes

(SEAL)

 

Name:

Chad M. Holmes

 

Title:

Chief Financial Officer, Exec. Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

ADDITIONAL GIVE-BACK PREMISES (“B”) AND RE-INCLUDED SPACE (“Ae”)

 

[g121463kg05i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

GIVE-BACK STORAGE SPACE

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

SWING SPACE

 

[g121463kg05i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK AGREEMENT

 

This Work Agreement is a part of Addendum No. 5. In the event of any conflict
between the terms of this Work Agreement and the terms of the Lease (as amended
by Addendum No. 5), the terms of this Work Agreement shall control.

 

Article 1 - Definitions

 

1.                                      Definitions.

 

1.1                               “Base Building Plans” means the base building
plans and specifications for the Building.

 

1.2                               “Base Building Systems” means the structural
components of the Building and the mechanical, electrical, plumbing, sanitary,
sprinkler, heating, ventilation and air conditioning, security, life-safety and
other service systems or facilities of the Building up to the point of
connection for localized distribution to the Demised Premises and the
mechanical, electrical, plumbing, heating, ventilation and air conditioning,
elevators and other service systems or facilities servicing the common areas of
the Building.

 

1.3                               “Change Order” means any change in any of
Lessee’s Plans after Lessor has approved any such plan and/or any change in the
work or materials to be included in the Leasehold Improvements.

 

1.4                               “Comparable Building” means first-class office
buildings of comparable age and size in the central business district of the
District of Columbia.

 

1.5                               “Contractor” means the general contractor
selected by Lessee in accordance with the terms of this Work Agreement to
construct and install the Leasehold Improvements.

 

1.6                               “Construction Costs” means all costs in the
permitting, demolition, construction and installation of the Leasehold
Improvements and acquiring the materials for the Leasehold Improvements.

 

1.7                               “Effective Date” has the meaning given such
term in Addendum No. 5.

 

1.8                               “Engineers” means the mechanical, electrical,
plumbing and structural and engineers and other licensed third-parties selected
by Lessee to assist in the preparation of Lessee’s Plans.

 

1.9                               “Essential Subs” means those subcontractors to
be specifically designated by Lessor acting reasonably for purposes of working
on the Building mechanical, energy management, structural, exterior windows
(including window removal and reinstallation for hoisting purposes), roof
(excluding HVAC), sprinkler and fire and life safety systems.

 

--------------------------------------------------------------------------------


 

1.10                        “Final Space Plan” means a detailed space plan for
the Leasehold Improvements prepared by Lessee’s Architect, which space plan
shall be substantially in conformance with the Preliminary Plan approved by
Lessor and any updates or changes thereto approved by Lessor and shall contain
the information and otherwise comply with the requirements set forth on Annex 2
attached hereto.

 

1.11                        “Improvement Costs” means, collectively, (i) the
Soft Costs; (ii) the Construction Costs; and (iii) Lessor’s Fee.

 

1.12                        “Leasehold Improvements” means the improvements set
forth in Lessee’s Plans as approved by Lessor in accordance with the terms of
this Work Agreement.

 

1.13                        “Lessee’s Architect” means the architect engaged by
Lessee to design the Leasehold Improvements and prepare Lessee’s Plans.

 

1.14                        “Lessee’s Contractors” means Contractor and all
subcontractors and subsubcontractors (including the Essential Subs) who will
work on the Leasehold Improvements.

 

1.15                        “Lessee’s Equipment” means any telephone, telephone
switching, telephone and data cabling, furniture, computers, servers, Lessee’s
trade fixtures and other personal property to be installed by or on behalf of
Lessee in the Demised Premises.

 

1.16                        “Lessee’s Plans” means the Preliminary Plan, the
Final Space Plan and the Plans and Specifications.

 

1.17                        “Lessee’s Representative” means Renee Collins, whose
address is 750 9th Street, NW, Suite 900, Washington, DC 20001, and whose
telephone number is (202) 783-8200.

 

1.18                        “Lessor’s Contribution” means an amount equal to Two
Million Eight Hundred Seventeen Thousand Seventy Dollars ($2,817,070.00).

 

1.19                        “Lessor’s Fee” means a fee payable to Lessor equal
to either (a) one percent (1%) of the Construction Costs (if Lessee retains a
third-party project manager, other than Lessor or its affiliate, in connection
with the Leasehold Improvements) or (b) three percent (3%) of the Construction
Costs (if Lessor does not retain a third-party project manager, other than
Lessor or its affiliate, in connection with the Leasehold Improvements), as
applicable.

 

1.20                        “Lessor’s Representative” means Rustom Cowasjee,
whose address is Tishman Speyer Properties, 1875 Eye Street, NW, Suite 300,
Washington, DC 20006 and whose telephone number is (202) 420-2123 and whose
telecopier number is (202) 777-0370.

 

1.21                        “Permits” means all necessary permits in connection
with the Leasehold Improvements.

 

1.22                        “Plans and Specifications” means all architectural
plans, construction drawings and specifications necessary and sufficient (i) for
the construction of the Leasehold Improvements in accordance with the Final
Space Plan and (ii) to enable the Contractor to obtain all necessary

 

--------------------------------------------------------------------------------


 

Permits for the construction of the Leasehold Improvements, and which shall
contain the information and otherwise comply with the requirements set forth on
Annex 3 attached hereto.

 

1.23                        “Preliminary Plan” means a preliminary space plan
prepared by Lessee’s Architect showing the general layout of the Demised
Premises upon completion of the Leasehold Improvements, which space plan shall
contain the information and otherwise comply with the requirements set forth on
Annex 1 attached hereto.

 

1.24                        “Punch List Work” means minor details of
construction, decoration and mechanical adjustment, if any, the noncompletion of
which do not materially interfere with the use of the relevant portion of the
Building.

 

1.25                        “Soft Costs” means the sum of (a) all architectural,
space planning, engineering and other costs related to the design of the
Leasehold Improvements including, without limitation, the fees of Lessee’s
Architect, the Engineers and the professionals preparing and/or reviewing
Lessee’s Plans (or any of them), plus (b) the cost of relocating Lessee’s
furniture, fixtures and equipment to the Demised Premises, the cost of
installing networking and wiring in the Demised Premises and the cost of
purchasing furniture, fixtures and equipment (including audiovisual equipment)
for use in the Demised Premises.

 

1.26                        “Substantial Completion” means, as to any
construction performed by any party, that such work has been completed, as
reasonably mutually determined by Lessor’s architect and Lessee’s architect, in
accordance with (a) the provisions of the Lease (as amended by Addendum No. 5)
applicable thereto, and (b) the plans and specifications for such work, except
for any Punch List work.

 

Capitalized terms used but not defined in this Work Agreement shall have the
meanings given such terms in the Lease (as amended by Addendum No. 5).

 

Article 2 — Plans

 

2.1                               Lessee’s Architect and Engineers. Lessee has
or will retain Lessee’s Architect to design the Leasehold Improvements and
prepare Lessee’s Plans. Lessee’s Architect and the Engineers shall be subject to
Lessor’s reasonable approval, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

2.2                               Preliminary Plan. Lessor has previously
approved the Preliminary Plan.

 

2.3                               Final Space Plan. Lessor has previously
approved the Final Space Plan.

 

2.4                               Plans and Specifications. Lessor has
previously approved the Plans and Specifications.

 

2.5                               Changes to Plans.

 

(a)                                 In the event of any Change Order or in the
event that Lessor determines that any of Lessee’s Plans have not been prepared
in accordance with the requirements of this Work Agreement, Lessee shall be
solely responsible for all costs and expenses and for all delays in

 

--------------------------------------------------------------------------------


 

reoccupancy by Lessee resulting therefrom including, without limitation, costs
or expenses relating to (i) any additional architectural or engineering services
and related design expenses; (ii) any reasonable architectural or engineering
costs incurred by Lessor in connection with its review of such requested change;
(iii) any changes to materials in process of fabrication; (iv) cancellation or
modification of supply or fabricating contracts; (v) removal or alteration of
work or plans completed or in process; or (vi) delay claims made by Contractor.

 

(b)                                 No changes shall be made to any of Lessee’s
Plans and no Change Orders shall be implemented without the prior written
approval of Lessor, which approval shall not be unreasonably withheld,
conditioned or delayed (but which shall be subject to the Alterations
limitations set forth in the Lease). All Change Orders shall be in writing and
shall be on such AIA form as is required by Lessor and/or Contractor. Lessee
shall evidence in writing its approval of any Change Order prior to requesting
Lessor’s approval of same.

 

2.6                               General Plan Provisions.

 

(a)                                 Lessee shall cause (i) Lessee’s Plans to
comply with all Applicable Laws; (ii) Lessee’s Plans to be prepared by Lessee’s
Architect and the Engineers in accordance with the terms of this Work Agreement
and in conformity with the Base Building Plans and the base Building systems
(including, without limitation, the base Building HVAC, mechanical, electrical,
plumbing and life safety systems); (iii) the Plans and Specifications to be
sufficient to enable Contractor (with respect to the Plans and Specifications)
to obtain all necessary Permits; and (iv) the Plans and Specifications to be
prepared using the AutoCAD Computer Assisted Drafting and Design System format.
Lessee shall cause Lessee’s Plans not to include any Leasehold Improvements that
will or that reasonably might be anticipated to (1) interfere with the normal
operation of the Building, Building operations, or the Base Building Systems;
(2) materially increase maintenance or utility charges for operating the
Building in excess of the standard requirements for Comparable Buildings, or
(3) affect the exterior or structure of the Building. Lessee shall cause
Lessee’s Plans to include as part of the Leasehold Improvements the construction
of a Building standard demising wall to separate the Additional Give-Back
Premises from the balance of the Demised Premises located on the seventh (7th)
floor of the Building.

 

(b)                                 Any provision of this Work Agreement or the
Lease (as amended by Addendum No. 5) to the contrary notwithstanding, Lessor’s
approval of the Plans and Specifications shall not constitute an assurance by
Lessor that the Plans and Specifications satisfy any Applicable Laws or are
sufficient to enable the Contractor to obtain a building permit for the
undertaking of the Leasehold Improvements. If Lessor notifies Lessee at any time
that the Plans and Specifications must be revised due to their failure to comply
with the terms of this Work Agreement, such revisions shall be made at Lessee’s
expense and any delay arising in connection therewith shall constitute a Lessee
delay and shall not give rise to any claim or cause of action against Lessor.

 

(c)                                  Prior to making or installing any of the
Leasehold Improvements, Lessee shall perform a field verification to
independently determine the existing conditions, specifications and dimensions
of the Demised Premises and any variances from the Base Building Plans.

 

--------------------------------------------------------------------------------


 

(d)                                 Lessee has appointed Lessee’s Representative
for purposes of granting any consents or approvals by Lessee under this Work
Agreement and for authorizing and executing any and all Change Orders or other
documents in connection with this Work Agreement and Lessor shall have the right
to rely on Lessee’s Representative’s consent, approval, authorization or
execution as aforesaid.

 

(e)                                  Lessor has appointed Lessor’s
Representative for purposes of granting any consents or approvals by Lessor
under this Work Agreement and for authorizing and executing any and all Change
Orders or other documents in connection with this Work Agreement and Lessee
shall have the right to rely on Lessor’s Representative’s consent, approval,
authorization or execution as aforesaid.

 

(f)                                   Lessee shall reimburse Lessor for all
reasonable out-of-pocket costs incurred by Lessor in reviewing any proposed
Lessee Plans and Change Orders within thirty (30) days after Lessee’s receipt of
an invoice therefor.

 

Article 3 — Construction

 

3.1                               Lessor Improvements. Except as might be
expressly set forth in Addendum No. 5 to the contrary, Lessor has no obligation
to do any other work or pay any amounts with respect to the Demised Premises.

 

3.2                               Leasehold Improvements. Lessee shall, at
Lessee’s expense, Substantially Complete the Leasehold Improvements in a good
and workmanlike manner and in accordance with the terms of this Work Agreement
not later than on October 31, 2015. Except to the extent that the Plans and
Specifications provide otherwise, Lessee will cause the Leasehold Improvements
to be constructed of new materials commensurate with the level of improvements
for a typical first-class tenant in Comparable Buildings.

 

3.3                               General Contractor.

 

(a)                                 Lessor has previously approved the contract
and general contractor (Rand Construction) relating to the construction of the
Leasehold Improvements.

 

(b)                                 The Contractor shall be responsible for all
required construction, management and supervision of the Lessee Improvement
work.

 

3.4                               Subcontractors. Lessor shall have the right to
approve Lessee’s subcontractors, such approval not to be unreasonably withheld,
conditioned or delayed.

 

3.5                               Certain Essential Work.  All Lessee
Improvement connections or tie-ins to the base Building energy management,
sprinkler and fire and life safety systems shall be performed at Lessee’s
expense by the applicable Essential Sub. All Lessee Improvement work relating to
the Building exterior walls and windows (including window removal and
reinstallation for hoisting purposes), and the roof (excluding HVAC), shall be
performed at Lessee’s expense by the applicable Essential Sub.

 

--------------------------------------------------------------------------------


 

3.6                               Permits. Prior to commencement of the
Leasehold Improvements, Lessee shall, at Lessee’s expense, obtain the Permits.

 

3.7                               Pre-Construction Deliveries.  Not fewer than
ten (10) days prior to commencement of construction of the Leasehold
Improvements, Lessee shall deliver the following information and items to
Lessor:

 

(a)                                 the names and addresses of Lessee’s
Contractors;

 

(b)                                 the schedule for commencement of
construction, the estimated date of Substantial Completion, the fixturing work
and the date on which Lessee will commence occupancy of the Demised Premises for
the conduct of Lessee’s business;

 

(c)                                  Lessee’s itemized statement of the
estimated Improvement Costs;

 

(d)                                 certificates of insurance evidencing all
insurance coverage required under the Lease and this Work Agreement; and

 

(e)                                  a copy of the Permits.

 

3.8                               Lessee’s Equipment.  Lessee, at Lessee’s
expense, shall be responsible for ordering and for the delivery and installation
of Lessee’s Equipment.

 

3.9                               Post Construction Activities.  Prior to
Lessee’s use or reoccupancy of the Demised Premises or any portion thereof and
Lessor’s disbursement of any portion of the Retainage, Lessee shall, at Lessee’s
expense, deliver to Lessor all certifications and approvals with respect to the
Leasehold Improvements that may be required from any governmental authority
and/or any board or fire underwriters or similar body for the use and/or
occupancy of the Demised Premises; and certificates of insurance evidencing all
insurance coverage required under the Lease and this Work Agreement.

 

3.10                        General Construction Provisions.

 

(a)                                 Any damage caused by Lessee’s Contractors to
any portion of the Building or to any property of Lessor or other tenants shall
be repaired forthwith after written notice from Lessor to its condition prior to
such damage by Lessee at Lessee’s expense.

 

(b)                                 Lessee and Lessee’s Contractors shall access
the Demised Premises via the Building freight elevator, work in harmony and not
interfere with the performance of other work in the Building.

 

(c)                                  If at any time such entry shall cause, or
in Lessor’s reasonable judgment threaten to cause, such disharmony or
interference, Lessor may terminate such permission upon 24 hours’ notice to
Lessee, and thereupon, Lessee or its employees, agents, contractors, and
suppliers causing such disharmony or interference shall immediately withdraw
from the Demised Premises and the Building until Lessor reasonably determines
such disturbance no longer exists.

 

--------------------------------------------------------------------------------

 

(d)                                 Lessee shall comply with and cause Lessee’s
Contractors to comply with the rules and regulations attached hereto as Annex
4-Construction Rules and Regulations and such other reasonable rules and
regulations as Lessor from time to time establishes concerning construction work
in the Building.

 

3.11                        Access During Construction.  At least one elevator
to the Demised Premises shall be available at all times during construction, to
be coordinated with Lessor’s construction or property management representative,
to bring materials to the space for the purposes of modifying the Demised
Premises.  Subject to the rules and regulations attached hereto as Annex
4-Construction Rules and Regulations and such other reasonable rules and
regulations as Lessor from time to time establishes concerning construction work
in the Building, Lessor shall assure Lessee of adequate access to the Demised
Premises during construction of Leasehold Improvements.

 

3.12                        Miscellaneous.  Lessor, at Lessor’s sole cost and
expense, shall provide during normal business hours, reasonable electric power,
water, sewer and HVAC during Lessee’s construction of the Leasehold
Improvements.  Except as otherwise noted Lessee shall not be responsible for any
additional Building charges (including, but not limited to, freight elevator
usage, operator’s cost, staging area costs, loading dock fees, security guard
fees, or utility charges) in connection with Lessee’s construction during normal
business hours.

 

Article 4 — Improvement Costs and Lessor’s Contribution

 

4.1                               Improvement Costs.  Lessee shall be
responsible for the full and timely payment of all Improvement Costs, subject to
Lessor’s disbursement of Lessor’s Contribution as provided in this Work
Agreement. Lessor shall make disbursements from Lessor’s Contribution as
invoices are rendered to Lessor, provided that Lessor has received partial or
final (as applicable) lien waivers and such other documentation as Lessor may
reasonably require from the party requesting such payment. Lessor shall have the
right to deduct Lessor’s Fee from Lessor’s Contribution as and when Lessor makes
disbursements from Lessor’s Contribution. Lessee agrees that Lessor’s
Contribution must be applied relatively proportionately towards the payment of
Improvements Costs for the entire Demised Premises.

 

4.2                               Lessor’s Contribution.  Lessor shall disburse
an amount not to exceed Lessor’s Contribution toward the Improvement Costs;
provided, however, that the portion of Lessor’s Contribution to be applied
against Soft Costs shall not exceed Five Hundred Sixty-Two Thousand Nine Hundred
Seventy-Two Dollars ($562,972.00).

 

4.3                               Disbursement of Lessor’s Contribution.

 

(a)                                 Lessor shall make progress payments to
Lessee (or, at Lessee’s election, Lessee’s general contractor) from Lessor’s
Contribution for the work performed during the previous month, less a retainage
of ten percent (10%) of each progress payment (“Retainage”), such that if all
conditions set forth in this Exhibit to Lessor’s obligation to make a progress
payment have been satisfied and (i) the invoice for which Lessee seeks a
progress payment states that the Retainage has been deducted from the total
amount owed, the progress payment will be for entire amount that is then payable
under such invoice, and (ii) the invoice for which Lessee seeks a progress
payment does not state that the Retainage has been deducted from the total
amount owed, the progress

 

--------------------------------------------------------------------------------


 

payment will be for ninety percent (90%) of the invoiced amount. Prior to
disbursement of the first progress payment, Lessor shall have received a copy of
Lessee’s construction contract with the Contractor and Lessee’s budget (showing
all Improvement Costs) for the Leasehold Improvements.  Each progress payment
shall be limited to that fraction of the total amount of such payment, the
numerator of which is the amount of Lessor’s Contribution and the denominator of
which is the total contract price (or, if there is no specified or fixed
contract price for the Leasehold Improvements, then Lessor’s reasonable estimate
thereof) for the performance of all of the Leasehold Improvements shown Lessee’s
Plans as approved by Lessor.

 

(b)                                 Prior to disbursement of the first progress
payment, Lessor shall have approved Lessee’s construction contract with the
Contractor and Lessee’s budget (showing all Improvement Costs) for the Leasehold
Improvements, such approvals not to be unreasonably withheld, conditioned or
delayed.

 

(c)                                  If Lessor receives Lessee’s request
(together with the supporting documentation required hereunder) for a
disbursement from Lessor’s Contribution on or before the twentieth (20th) day of
a month, Lessor will make such disbursement not later than on the last day of
the first calendar month following the calendar month during which Lessor
received such request.  If Lessor receives Lessee’s request (together with the
supporting documentation required hereunder) for a disbursement from Lessor’s
Contribution after the twentieth (20th) day of a month, Lessor will make such
disbursement not later than on the last day of the second calendar month
following the calendar month during which Lessor received such request. Each of
Lessee’s requisitions for a disbursement from Lessor’s Contribution shall be
signed by Lessee’s Representative, shall set forth the names of each contractor
and subcontractor to whom payment is due or for which Lessee seeks
reimbursements for payments made by Lessee and the amount thereof, and shall be
accompanied by:

 

(i)                                     with respect to the first requisition,
copies of conditional waivers and releases of lien upon progress payment in such
form as Lessor reasonably requires from all of Lessee’s Contractors and material
suppliers covering all work and materials for which the progress payment is
being made, and after the first requisition, copies of conditional waivers and
releases of lien upon progress payment in such form as Lessor reasonably
requires from all of Lessee’s Contractors and material suppliers covering all
work and materials for which the progress payment is being made, together with
copies of unconditional waivers and releases of lien upon progress payment in
such form as Lessor reasonably requires from all of Lessee’s Contractors and
material suppliers covering all work and materials which were the subject of
previous progress payments by Lessor and Lessee;

 

(ii)                                  Lessee’s Architect’s written certification
that the work for which the requisition is being made has been Substantially
Completed in accordance with the Plans and Specifications; and

 

(iii)                               such other documents and information as
Lessor may reasonably request.

 

(d)                                 Lessor shall disburse the Retainage upon
submission by Lessee to Lessor of Lessee’s requisition therefor accompanied by
all documentation required above, together with:

 

--------------------------------------------------------------------------------


 

(i)                                     Lessee’s Architect’s written
certification of final completion of the Leasehold Improvements in accordance
with the Plans and Specifications. In addition, Lessor with the opportunity to
inspect the Demised Premises so that Lessor can be reasonably satisfied of the
final completion of the Leasehold Improvements in accordance with the Plans and
Specifications;

 

(ii)                                  a copy of all certifications and approvals
with respect to the Leasehold Improvements that may be required from any
Governmental Authority and/or any board or fire underwriters or similar body for
the use and/or reoccupancy of the Demised Premises;

 

(iii)                               final waivers and releases of lien in such
form as Lessor reasonably requires from all of Lessee’s Contractors and material
suppliers;

 

(iv)                              certificates of insurance evidencing all
insurance coverage required under the Lease and this Work Agreement;

 

(v)                                 a copy of each guaranty, warranty and O&M
manual in PDF format applicable to the Leasehold Improvements. At Lessor’s
request, Lessee shall enforce, at Lessee’s expense, all guarantees and
warranties made with respect to the Leasehold Improvements; and

 

(vi)                              final certified air balance reports for the
Demised Premises.  Final “as-built” plans in electronic form prepared on the
AutoCAD Computer Assisted Drafting and Design System, using naming conventions,
as well as a copy thereof in PDF format.

 

4.4                               Special Application of Lessor’s Contribution.
If any portion of Lessor’s Contribution remains after final payment of all
Improvement Costs, such remaining portion shall be retained by and belong to
Lessor.

 

4.5                               Additional Rent.  All amounts payable by
Lessee pursuant to this Work Agreement shall be deemed to be additional rent for
purposes of the Lease.

 

4.6                               Conditions to Advance. Any provision of the
Lease or this Work Agreement to the contrary notwithstanding, Lessor shall have
no obligation to make any payment or disbursement from Lessor’s Contribution
(i) if the Lease is not in full force and effect or there exists any default by
Lessee beyond any applicable notice and/or cure period; (ii) for any deposit or
off-site prefabrication, whether for Leasehold Improvements, Lessee’s Equipment
or otherwise; (iii) for any Leasehold Improvements that is not in place at the
Demised Premises; or (iv) for any Lessee’s Equipment not located at the Demised
Premises.

 

4.7                               Failure to Pay Contractors. Any provision of
the Lease or this Work Agreement to the contrary notwithstanding, assuming
Lessor funds disbursement requests in accordance with the terms of this Work
Agreement, if Lessee does not pay any of Lessee’s Contractors or material
suppliers, Lessor shall have the right, but not the obligation, to promptly pay
to such contractor or supplier all sums so due from Lessee, and Lessee agrees
the same shall be deemed Additional Rent and shall be paid by Lessee within ten
(10) days after Lessor delivers to Lessee an invoice therefor.

 

4.8                               Excess Costs.  If Lessor reasonably determines
at any time that the Improvement Costs exceed or might exceed the remaining
Lessor’s Contribution (the “Excess Cost”), Lessee shall pay such Excess Cost to
Lessor within thirty (30) days after Lessee’s receipt of a written

 

--------------------------------------------------------------------------------


 

request therefor.  Once Lessor has received the Excess Cost payment and the full
amount of the Excess Cost held by Lessor has been used to pay Improvement Costs,
Lessor shall apply the remaining Lessor’s Contribution towards payment of the
Improvement Costs.

 

--------------------------------------------------------------------------------


 

Annex 1

 

Requirements for Preliminary Space Plan

 

Floor plans showing partition arrangement including the following information:

 

a.                                      space plan showing the general layout of
offices, open plan areas and special tenant areas;

 

b.                                      typical individual work station layouts;

 

c.                                       show door locations and door swings in
partitions;

 

d.                                      identify general location and size of
interconnecting stairs;

 

e                                          indicate preliminary furniture layout
for typical offices and work stations, conference rooms, employee lounge,
reception area, training room and print room;

 

f.                                        indicate locations for coffee rooms
and shower rooms; and

 

g.                                       preliminary locations for built-in
millwork.

 

--------------------------------------------------------------------------------


 

Annex 2

 

Requirements for Final Space Plan and
Design Development Review

 

Floor plans, together with related information for mechanical, electrical and
plumbing design work, showing partition arrangement (3 sets), including without
limitation the following information:

 

a.                                      identify the location of conference
rooms and density of occupancy;

 

b.                                      indicate the density of occupancy for
all rooms, except individual use rooms such as offices;

 

c.                                       identify the location of any food
service areas or vending equipment rooms;

 

d.                                      identify areas, if any, requiring 24
hour air conditioning;

 

e.                                       indicate those partitions that are to
extend from floor to underside of structural slab above or require special
acoustical treatment;

 

f.                                        identify the location of rooms for
telephone equipment other than Building core telephone closet, identify type of
equipment for these rooms;

 

g.                                       identify the locations and types of
plumbing required for toilets (other than core facilities), sinks, drinking
fountains, etc.;

 

h.                                      indicate light switches in offices,
conference rooms and all other rooms in the Demised Premises;

 

i.                                          indicate the layouts for specially
installed equipment, including computer and duplicating equipment, the size and
capacity of mechanical and electrical services required and heat rejection of
the equipment;

 

j.                                         indicate the location of:
(A) electrical receptacles one hundred twenty (120) volts, including receptacles
for wall clocks, and telephone outlets and their respective locations (wall or
floor), (B) electrical receptacles for use in the operation of Lessee’s business
equipment which requires 208 volts or separate electrical circuits,
(C) electronic calculating and CRT systems, etc., and (D) special audio-visual
requirements;

 

k.                                      indicate proposed layout and location of
any of special equipment (e.g., fire suppression equipment for computer room);

 

l.                                          indicate the swing of each door;

 

--------------------------------------------------------------------------------


 

m.                                  indicate any special file systems to be
installed which would require special construction; and

 

n.                                      lighting layouts for each floor.

 

--------------------------------------------------------------------------------


 

Annex 3

 

Requirements for Plans and Specifications

 

Final architectural detail and working drawings, finish schedules and related
plans in PDF format including without limitation the following information
and/or meeting the following conditions:

 

a.                                      specifications of all materials, colors
and suppliers/manufacturers of wallcoverings, floor coverings, ceiling systems,
window coverings and other finishes; all millwork shall be fully detailed to the
appropriate level for pricing and construction; all specialty items shall be
identified as particular products; and paintings and decorative treatment
required to complete all construction;

 

b.                                      complete, finished, detailed mechanical,
electrical, plumbing and structural plans and specifications for the Leasehold
Improvements, including but not limited to the fire and life safety systems and
all work necessary to connect any special or non-standard facilities to the
Building’s base mechanical systems; and

 

c.                                       all final floor plans must be drawn to
a scale of one-eighth (l/8) inch to one (l) foot except for larger scaled
detailed drawings.  Any architect or designer acting for or on behalf of Lessee
shall be deemed to be Lessee’s agent in all respects with respect to the design
and construction of the Demised Premises.

 

--------------------------------------------------------------------------------


 

Annex 4

 

Construction Rules and Regulations

 

1.                                      Lessee and/or the general contractor
will supply Lessor with a copy of all permits prior to the start of any work.

 

2.                                      Lessee and/or the general contractor
will post the building permit, as required by applicable regulations, within the
Demised Premises while work is being performed.

 

3.                                      The Lessee shall provide, in writing,
prior to commencement of the work, the names and emergency numbers of all
subcontractors, the general contractor superintendent, general contractor’s
project manager and the Project Manager.

 

4.                                      No construction is to be started until
the drawings required under the Work Agreement have been submitted and approved
in writing by Lessor.

 

5.                                      Lessor is to be contacted by Lessee when
work is completed for final inspection.  All damage to building will be
determined at that time unless determined earlier.

 

6.                                      Any work that is to be performed in
other than Lessee’s Demised Premises must be reviewed and scheduled in advance
with the Lessor.

 

7.                                      Lessor will be notified of all work
schedules of all workmen on the job and will be notified, in writing, in
advance, of names of those who may be working in the building after “normal”
business hours.

 

8.                                      Construction personnel must carry proper
identification at all times.

 

9.                                      All workers to be appropriately dressed
for their work responsibility.

 

10.                               Lessor must approve all roof top equipment and
placement.  All penetrations must be cut and flashed by the roof warranty holder
of the existing roof system.

 

11.                               Lessor shall designate contractor-parking
areas (if any).

 

12.                               Contractor must notify Lessor two days prior
to an independent air balancing service by a certified air balance company. 
Lessor’s building engineer will accompany the contractor during their work.
Lessor must receive a copy of the final approved balance report.

 

13.                               Before Lessor makes final payment, five sets
of as-built and all O&M manuals as well as a CADD disc must be submitted to
Lessor.

 

14.                               The general contractor and Lessee shall be
responsible for all loss of their materials and tools and shall hold Lessor
harmless for such loss and from any damages or claims resulting from the work.

 

--------------------------------------------------------------------------------


 

15.                               The general contractor shall maintain
insurance coverage throughout the job of a type(s), in amounts and issued by an
insurance company, reasonably satisfactory to Lessor and licensed to write the
type of coverage so required in the jurisdiction in which the Building is
located. Prior to the commencement of work, a Certificate of Insurance must be
submitted with the limits of coverage per the limits noted in the Lease with
such parties being named as additional insureds as Lessor requires from time to
time.

 

16.                               All key access, fire alarm work, or
interruption of security hours must be arranged with the Lessor.

 

17.                               Proper supervision shall be maintained at the
job site at all times and Lessee’s workmen, mechanics and contractors must not
unreasonably interfere with the Buildings operations or Lessor.  Lessee’s
workmen, mechanics and contractors shall use good faith efforts to work in
harmony with and shall not unreasonably interfere with any labor employed by the
property manager or any other Lessee, or their workmen, mechanics and
contractors.

 

18.                               Lessor is to be notified in advance of all
ties into Base Building Systems, welding, or any work affecting the base
building or other tenant spaces unless agreed to otherwise, all tie-ins to base
building fire alarm systems are performed by Lessor, designated contractor and
cost borne by Lessee.

 

19.                               The following work, of which Lessor is to be
notified in advance, must be done on overtime and not during normal business
hours once any portion of the building is occupied (by tenants other than the
property management office):

 

·                                          Demolition which per building
manager’s judgment may cause disruption to other tenants.

 

·                                          Oil base painting (on multi-tenant
floors)

 

·                                          Gluing of carpeting (on multi-tenant
floors)

 

·                                          Shooting of studs for mechanical
fastenings

 

·                                          Testing of life safety system,
sprinkler tie-ins.

 

·                                          Work performed in occupied spaces.

 

·                                          Welding, brazing, soldering and
burning with proper fire protection and ventilation.

 

·                                          Other activities that, in building
manager’s judgment, may disturb other tenants.

 

20.                               All building shutdowns — electrical, plumbing,
HVAC equipment, fire and life-safety must be coordinated with Lessor in advance.
Lessor’s and Factory Mutual procedures for hot work, fire alarm and sprinkler
shutdowns must be followed. Lessor’s on-site engineer will detail the
requirements summarized below:

 

--------------------------------------------------------------------------------

 

·                                          Smoke detectors must be bagged or
cleaned daily and placed back in service at the end of each day.

 

·                                          Call outs for fire alarm and
sprinkler systems must be made with and only with Lessor’s personnel and with
the attached forms.  All systems must be put back into service at the end of
each work day and working correctly.

 

·                                          Hot work, i.e., torch burning/cutting
and welding must be permitted through Lessor’s personnel and contractor must use
Lessor’s form.

 

·                                          When welding, contractor shall
provide a fused disconnect switch for connection to building power supply and a
Fire Watch.

 

·                                          Forms are to be provided at kickoff
meeting.

 

21.                               Fire extinguishers supplied by the general
contractor must be on the job-site at all times during demolition and
construction

 

22.                               No building materials are to enter the
building by way of main lobby, and no materials are to be stored in any lobbies
or fire stairs at any time.

 

23.                               Contractors or personnel will use loading dock
area for all deliveries and will not use loading dock for vehicle parking.

 

24.                               Passenger elevators shall not be used for
moving building materials and shall not be used for construction personnel
except in the event of an emergency.  The designated freight elevator and one or
more protected passenger elevators are the only elevators to be used for moving
materials and construction personnel.  These elevators may be used only when
they are completely protected as reasonably determined by Lessor’s building
engineer.

 

25.                               Protection of hallway carpets, wall coverings,
and elevators from damage with masonite board, carpet, cardboard, or pads is
required. They may be removed from time to time as reasonably requested by the
Lessor.

 

26.                               Public spaces, corridors, elevators,
bathrooms, lobby, etc. must be cleaned after use.  Construction debris or
materials found in public areas will be removed at Lessee’s cost.

 

27.                               Contractors will remove their trash and debris
daily or as often as necessary to maintain cleanliness in the building. 
Building trash containers are not to be used for construction debris.  Lessor
reserves the right to bill Lessee for any cost incurred to clean up debris left
by the general contractor or any subcontractor (other than Contractor).

 

28.                               All construction materials or debris must be
stored within the project confines or in an approved lock-up.

 

--------------------------------------------------------------------------------


 

29.                               Contractors will be responsible for daily
removal of waste foods, milk and soft drink containers, etc. to trash room and
will not use any building trash receptacles but trash receptacles supplied by
them.

 

30.                               Construction personnel are not to eat in the
lobby or in front of building nor are they to congregate in the lobby or in
front of building.

 

31.                               There will be no smoking, eating, or open food
containers in the elevators, carpeted areas or public lobbies.

 

32.                               There will be no alcohol or controlled
substances allowed or tolerated.

 

33.                               There will be no yelling or boisterous
activities.

 

34.                               Radios shall not be played on job site, except
that radios shall be permitted until the first tenant occupies any portion of
the Building. In any event, radio volume shall be kept to a reasonable level as
reasonably determined by Lessor.

 

35.                               Lessor shall grant access to the base building
electrical, telephone and mechanical rooms.

 

36.                               No utilities (electricity, water, gas,
plumbing) or services to the tenants are to be cut off or interrupted without
first having requested, in writing, and secured, in writing, the permission of
Lessor (which shall not be unreasonably withheld, conditioned or delayed).

 

37.                               No electrical services are to be put on the
emergency circuit, without specific written approval from Lessor (which shall
not be unreasonably withheld, conditioned or delayed).

 

38.                               When utility meters are installed, the general
contractor must provide the property manager with a copy of the operating
instructions for that particular meter.

 

39.                               All public areas such as elevator lobbies,
corridors, toilets and service halls shall be protected with masonite and other
such materials to the satisfaction of the building manager/representative or
representative.

 

40.                               Trash and debris resulting from the work shall
be confined to either the interior of the space under construction or an on-site
dumpster.  If it is a dumpster, then such debris shall be kept within the
confines of the dumpster.  The general contractor shall coordinate the location
of the dumpster with the landlord and plywood shall be used to protect the
surface from damage.

 

41.                               Contractor is responsible to keep the
construction area safe and in a workmanlike manner. Machinery noise shall not
interfere with the peaceful enjoyment of any tenant or their invitees to the
building.  No smoking in the building will be allowed at any time.

 

42.                               Clear access to be provided at all times to
stairwells, mechanical/electrical equipment and rooms, elevators, fire hoses,
valves, fire dampers and maintenance sensitive equipment.

 

--------------------------------------------------------------------------------


 

43.                               Adequate lighting is to be provided in
construction areas to achieve a safe working environment.

 

44.                               A Lessee valve tag chart shall be submitted to
the Lessor.

 

45.                               All piping and wiring systems shall be
adequately supported from building structure.

 

46.                               The cleaning of condenser water pipes shall be
done in the presence of the Lessor’s representative with the chemical used per
the building’s chemical treatment company’s recommendation.

 

47.                               All mechanical and electrical equipment shall
have permanent identification labels affixed.

 

48.                               Kitchen exhaust access doors must be clearly
identified and accessible for periodic inspection as required by law.

 

49.                               All telecommunication cabling in common areas,
mechanical equipment rooms, etc. shall be installed in an enclosed raceway and
shall be identified.

 

50.                               All air handlers, CAV boxes and VAV boxes need
pre-filters (construction filters) installed over filter bank and may require
periodic changes during the construction period until each floor is complete at
which time a change out of filters is required.  All units will be required to
be cleaned thoroughly if the system is contaminated and this procedure is not
maintained.

 

51.                               All mechanical, telephone, electrical and pump
room floors within the Demised Premises, must be painted at the end of the job.
Damaged, stained or new walls and pipe, etc. must be painted to match existing
pipes and new pipes must match Lessor’s standard colors.

 

52.                               If Lessee uses any elevator(s) during the
performance of the Leasehold Improvements, after all tenant construction is
complete, the mechanical equipment within the elevator shaft needs to be cleaned
by the elevator service provider at tenant contractor’s expense.  This includes
rails, pits and tops of cabs, but does not include the walls of the shaft.

 

--------------------------------------------------------------------------------
